--------------------------------------------------------------------------------

Exhibit 10.2


MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
as of October 29, 2014 (the “Effective Date”), by and among THINH D. NGUYEN,
M.D. (“Dr. Nguyen”) and HAN C. PHAN, each an individual resident of the State of
Georgia (collectively, “Sellers”), and ACSH URGENT CARE OF GEORGIA, LLC, a
Georgia limited liability company (“Buyer”).


A.                  Sellers own all of the issued and outstanding membership
interests (the "Interests") of MedHelp, LLC, a Georgia limited liability company
(the "Company");


B.                   Through the Company, Sellers operate an urgent care,
walk-in medical business (the “Business”) from leased premises located at 5304
Windward Pkwy #103, Alpharetta, GA 30004 (the “Center”); and


C.                   Sellers desire to sell to Buyer, and Buyer desires to
purchase from Sellers, the Interests on the terms and subject to the conditions
described in this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual promises made
herein, and in consideration of the representations, warranties and covenants
contained herein, the parties agree as follows:


ARTICLE 1
PURCHASE AND SALE
 
1.1                Purchased and Sale.  Subject to the terms and conditions set
forth in this Agreement, at the closing of the purchase and sale of the
Interests (“Closing”), Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, the Interests, free and clear of all Liens (defined in Section
1.8(a)) in exchange for the Purchase Price (defined in Section 1.2).
 
1.2                 Purchase Price.  The aggregate consideration for the sale,
assignment, transfer and delivery of the Interests, subject to the adjustments
described in this Agreement, is Eight Hundred Eighty Thousand Dollars ($880,000)
(as adjusted herein, the “Purchase Price”).  The Purchase Price shall be paid,
at Closing, as follows:
 
(a)            Buyer shall pay to a single account designated by Sellers, by
wire transfer of immediately available funds, an amount equal to the following
(as calculated, the “Cash Purchase Price”): (i) the Purchase Price, minus (ii)
the aggregate value of all Liabilities (defined in Section 2.12) of the Company
other than the Assumed Payables (defined in Section 1.3), minus (iii) the
initial principal balance of the Note (defined in Section 1.2(b)).
 
(b)            The amount of $100,000, as may be adjusted pursuant to this
Agreement, shall be paid by delivery of a promissory note executed by Buyer in
favor of Sellers in substantially the form attached as Exhibit A (the “Note”). 
Simple interest shall accrue on the outstanding principal balance of the Note at
the rate of 5% per annum.  The outstanding balance of principal and interest
shall be payable in full, on the one-year anniversary of the date of Closing
(the “Closing Date”).
 

--------------------------------------------------------------------------------


1.3                 Liabilities.  At Closing, the Company shall be free of all
Liabilities except for up to $15,000 of non-delinquent trade payables (the
“Assumed Payables”), which Buyer shall assume.  The Purchase Price shall be
reduced dollar for dollar by the amount of the Company’s Liabilities as of the
Closing Date other than the Assumed Payables.  If any Liabilities existing,
arising or relating to events that took place prior to Closing (other than the
Assumed Payables) are discovered within 60 days of the Closing Date and (i) are
not timely paid by Sellers, or (ii) if Buyer determines that Sellers’ failure to
make any such payments will impair or impede Buyer’s conduct of the Business or
otherwise adversely affect Buyer or the Business, then Buyer (or its applicable
Affiliates) may elect to make all such payments directly and Sellers shall
promptly reimburse Buyer for all payments so made, and, in addition to any other
rights or remedies Buyer may have in this Agreement or at law or in equity,
Buyer will have the option, in its sole discretion, to recover such amounts by
offsetting such amounts against the Note or any amount payable to Sellers,
including pursuant to any employment or other agreement with Buyer or any
Affiliate of Buyer.
 
1.4                 Prorations. At Closing, and without limiting Sellers’
obligations under Section 1.3, Buyer and Sellers shall prorate, effective as of
12:01 a.m. on the date immediately following the Closing Date, real estate and
personal property lease payments and all other expenses (including utilities and
regardless of whether currently due or due within or more than 30 days after the
Closing) and taxes with respect to the Assets, all in accordance with the terms
of this Agreement. Notwithstanding the foregoing, Retained Liabilities shall be
the exclusive obligation and liability of Seller.
 
1.5                 Cash Accounts and QTC Accounts Assignment.  Except for
$30,000, which shall remain in the Company’s bank account at Closing, Sellers
shall be entitled to withdraw all of the Company’s cash at any time prior to
Closing (i.e., 11:59 p.m. on the Closing Date).  Additionally, at Closing, the
Company and Dr. Nguyen shall enter into an Assignment Agreement, pursuant to
which the Company shall assign to Dr. Nguyen, effective immediately prior to
Closing, all receivables for services performed by or on behalf of the Company
through the Closing Date under that certain Agreement between the Company and
QTC Medical Group, Inc., effective as of September 18, 2013 (as amended from
time to time), pursuant to which Company, among other things, provides certain
examination and evaluation services to veterans (the “QTC Receivables”).  At
Closing, Sellers shall take all necessary action to cause for the individuals
designated by Buyer to be added as authorized signatories on the Company’s bank
account.
 
1.6                 Closing.  The Closing shall occur no later than, and this
Agreement shall expire on, November 15, 2014 (the “Expiration Date”), at a
location mutually agreeable to the parties, whether in person, through the
delivery on or prior to Closing of originally executed documents or scanned
copies of originally executed documents to the satisfaction of both parties;
provided that all conditions precedent and other matters required to be
completed as of Closing, have been or will be completed on such date.  Closing
shall be deemed to occur and shall be effective as of 11:59 p.m. on the Closing
Date.  All events occurring at Closing shall be deemed to occur simultaneously.
 
2

--------------------------------------------------------------------------------


1.7                Allocation of Purchase Price.  Buyer and Sellers acknowledge
that pursuant to Revenue Ruling 99-6 and other applicable Internal Revenue
Service (“IRS”) guidance, the Transaction will be taxed as a deemed liquidation
of the Company’s assets to Sellers followed by a sale by Sellers of all Company
assets to Buyer.  Accordingly, and pursuant to applicable statutory and
regulatory requirements, the Purchase Price shall be allocated among the Company
assets for all purposes in the manner set forth in Schedule 1.7.  Buyer and
Sellers shall independently prepare and file with the IRS a Form 8594, on a
basis consistent with the allocation set forth in Schedule 1.7, and no party
shall take any position (whether in audits, tax returns or otherwise)
inconsistent with such allocation unless required to do so by applicable law.
 
1.8                 Sellers Closing Deliveries.  At Closing, Sellers shall
deliver, or cause to be delivered, to Buyer:
 
(a)            Membership certificates evidencing the Interests, free and clear
of all liens, pledges, security interests, conditions, claims, charges, or
restrictions of any kind (collectively, “Liens”), duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank, with all required transfer tax stamps affixed thereto;
 
(b)            A counterpart to the Medical Director Employment Agreement, duly
executed by Dr. Nguyen in substantially the form attached as Exhibit B (the
“Employment Agreement”);
 
(c)            A duly executed counterpart to a Noncompetition Agreement between
each of the Sellers and Buyer (the “Noncompetition Agreement”) in substantially
the form of Exhibit C;
 
(d)            A Closing Certificate in substantially the form of Exhibit D (a
“Closing Certificate”) certifying that, among other things, all of the
representations, warranties, covenants and agreements of Sellers contained in
this Agreement are true, correct and not breached as of the Closing Date;
 
(e)            An officer resignation statement in form and substance
satisfactory to Buyer, pursuant to which Sellers will each resign from their
positions as officer of the Company;
 
(f)             Copies of all consents, authorizations, waivers, and approvals
from all governmental and other third parties (under any Contract (defined in
Section 2.9) or otherwise) necessary for Sellers to execute, deliver and perform
Sellers’ obligations under this Agreement and the other Transaction Documents
and to consummate the Transactions, each of which is set forth on Schedule 2.7;
and
 
(g)            Copies of such officers’ certificates, good standing
certificates, corporate resolutions or approval documents, incumbency
certificates and other customary closing documents as Buyer may reasonably
request.
 
1.9                 Buyer’s Closing Deliveries.  At Closing, Buyer shall deliver
to Seller:
 
(a)            The Cash Purchase Price;
 
3

--------------------------------------------------------------------------------


(b)            The Note, duly executed by Buyer;
 
(c)            A duly executed counterpart to the Employment Agreement;
 
(d)            A duly executed counterpart to the Noncompetition Agreement; and
 
(e)            A Closing Certificate certifying that, among other things, all of
the representations, warranties, covenants and agreements of Buyer contained in
this Agreement are a true, correct and not breached as of the Closing Date.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
            By execution and delivery of this Agreement, Sellers, jointly and
severally, make the following representations and warranties to Buyer, effective
as of the Effective Date and Closing Date:


2.1                Organization; Qualification.  Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Georgia.  Company is (a) qualified to do business, (b) qualified to
legally employ or engage physicians and non-physician providers to practice
medicine in the State of Georgia, and (c) is in good standing in the State of
Georgia and in each other jurisdiction in which the nature of the Business or
the character of its Assets makes such qualification necessary.  Sellers have
all requisite power and authority to own and transfer the Interests.  The
Company has all requisite power and authority to operate the Business as
presently conducted.
 
2.2                Authority and Binding Effect.  Sellers have all requisite
power and authority to execute, deliver and perform Sellers’ respective
obligations under this Agreement, the Employment Agreement, the Noncompetition
Agreement, the Note, and all other documents, certificates, and instruments
executed in connection with the Transactions (collectively, the “Transaction
Documents”), as applicable, and to consummate the Transactions.  The execution
and delivery of, and performance under, the Transaction Documents and the
consummation of the Transactions have been duly authorized by all appropriate
parties, and no other action, approval, notice or consent on the part of Company
or any third party is necessary for Sellers to consummate the Transactions or to
perform Sellers’ obligations in the Transaction Documents. Upon execution and
delivery by Sellers, this Agreement will constitute (assuming, in each case, the
due and valid authorization, execution and delivery thereof by the other parties
thereto) legal, valid and binding obligations of Sellers, enforceable against
Sellers in accordance with its terms except as such enforceability may be
limited by applicable law or equitable principles.
 
2.3                 Authority and Status of Interests.  All of the Interests
have been duly authorized, are validly issued, fully paid and non-assessable,
and are owned of record and beneficially by Sellers, free and clear of all
Liens, and immediately after Closing, Buyer will own all of the Interests, free
and clear of all Liens.  All of the Interests were issued in compliance with all
applicable laws and regulations.  The ownership of the Interests by Buyer will
not violate or be prohibited by any applicable law or regulation.  None of the
Interests (a) were issued either in violation of any agreement, arrangement or
commitment to which Sellers or the Company is a party or (b) are subject to or
in violation of any preemptive or similar rights of any third party.  There are
no outstanding or authorized (a) options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any character relating
to the membership interests of the Company or obligating either of the Sellers
or the Company to issue or sell any the membership interests of, or any other
interest in, the Company; (b) equity appreciation, phantom equity, profit
participation or other similar rights; or (c) voting trusts, operating
agreement, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Interests.
 
4

--------------------------------------------------------------------------------


2.4                Organizational Documents.  Sellers have delivered to Buyer
copies of the Company’s Articles of Organization and Operating Agreement, each
of which is complete, correct and now in effect in the form delivered to Buyer. 
Except as disclosed to Buyer in writing, there have been no amendments,
restatements or other modifications to such documents.
 
2.5                 Title to Assets.  The assets used or held for use in the
operation of the Business located at the Center, including, the assets set forth
on Schedule 2.5 (the "Assets") are in good operating condition and repair, and
are adequate for the uses to which they are being put, and neither the Center
nor any of the tangible Assets is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.  Company has good, clear, indefeasible, valid and marketable title to, a
valid leasehold interest in, or a valid and enforceable license or right to use,
as the case may be, the Assets free and clear of all Liens and Liabilities.
Company does not own any beneficial interest in any stock, securities or any
other equity of any entity.
 
2.6                 No Violation.  The execution, delivery and performance by
Sellers of this Agreement and any other Transaction Document and the
consummation of the Transactions will not, except for the failure to deliver
timely notice or obtain consent as referenced on Schedule 2.7, (a) constitute a
violation of, conflict with or constitute a default under any term or provision
of any of Company's Articles of Organization or Operating Agreement; (b)
constitute a violation of any statute, ordinance, judgment, order, decree,
regulation or rule of any court, governmental authority or arbitrator or any
license, permit or franchise applicable or relating to the Interests or the
Company, (c) result in a violation or breach by Sellers or the Company of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default by the Sellers or the Company (or give rise to any right of
termination, cancellation, payment or acceleration) under, or result in the
creation of any encumbrance upon any of the Assets under, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, agreement, lease, franchise agreement or other instrument or
obligation or Contract to which Sellers or the Company is a party or by which
Sellers or the Company or any of the Assets may be bound or encumbered by, (d)
result in the creation of any Lien upon any of the Assets, or (e) violate any
other restrictions or covenants of any kind to which the Company or the
Interests are subject.
 
2.7                 Consents and Approvals.  Except as set forth in Schedule
2.7, no consent, approval, waiver, authorization or other action of or by any
governmental or other third party, is required to execute, deliver or perform
the obligations under the Transaction Documents or to consummate the
Transactions, including the purchase, sale and transfer of the Interests.
 
5

--------------------------------------------------------------------------------


2.8                 Litigation.  Except as set forth in Schedule 2.8, there is
no action, lawsuit, administrative proceeding, condemnation, arbitration,
mediation, investigation or other proceeding (each, a “Legal Proceeding”)
pending or threatened against, involving, or affecting either of the Sellers,
the Company, the Interests, the Center, the Business, or any physician, nurse
practitioner or physician assistant that provides services in connection with
the Business (whether employed or contracted, collectively, the “Clinical
Providers”), at law or in equity, before any court, administrative or
arbitrative panel, or governmental or regulatory agency or authority, and, no
basis for any Legal Proceeding exists that could affect Sellers, Company, the
Interests, the Center or the Business.
 
2.9                 Contracts.  Schedule 2.9 contains a list of each contract,
lease, license, purchase order, commitment, or other binding arrangement of
Company or Sellers relating to the Business, whether written or oral
(collectively, the “Contracts”), each of which has been delivered to Buyer (to
the extent in writing) or disclosed and described in reasonable detail to Buyer
(to the extent oral).  Except as otherwise indicated on Schedule 2.9, (a) all of
the Contracts are and after Closing will remain valid, binding and enforceable
in accordance with their respective terms and are in full force and effect, (b)
no default or alleged default by Sellers, the Company or any other party to the
Contracts exists, and, no event or condition has occurred which with notice or
lapse of time, or both, would constitute a default under any of the Contracts,
and (c) Sellers have no indication of the intention of any party to the
Contracts to cancel, terminate or amend any of the Contracts, reason to believe
any party is contemplating canceling, terminating or amending any of the
Contracts.
 
2.10              Payors and Vendors.
 
(a)            Schedule 2.10(a) sets forth a complete and correct list of the
names of the top ten (based on amounts paid) suppliers and vendors to whom
Company has paid consideration for goods received or services rendered in the
preceding calendar year (collectively, the "Material Suppliers").  Company has
not received any written notice and Sellers are not aware and have no reason to
believe, (i) that a dispute of any kind exists or could reasonably arise as a
result of events or occurrences that took place prior to the Closing Date with
any of the Material Suppliers, or (ii) that any of the Material Suppliers have
ceased, or intend to cease, to supply goods or services to Company or to
otherwise terminate or materially modify the terms in which such goods or
services are provided to Company.

(b)           Schedule 2.10(b) sets forth a complete and correct list of the
names and addresses of each governmental and commercial payor who has paid
consideration to Company for services rendered for Company’s benefit in the
immediately preceding calendar year (the "Payors"), along with an indication as
to the top five Payors, based on the amount received by Company in the preceding
calendar year.  Company and Sellers have good, working relationships with all
Payors, and neither Company nor Sellers have received any written notice, and
Sellers have no reason to believe, that any Payor is considering discontinuing
its relationship with Company, adjusting any fee schedule or reimbursement rate
now in effect, or denying or disputing any claims submitted to such Payor by
Company or any Clinical Provider.
 
2.11              Financial Condition.  Schedule 2.11 contains (a) unaudited
financial statements of Company consisting of the balance sheet of the Business
as of December 31 for each of years 2012 and 2013, and the related statements of
income and cash flow for such periods (the “Prior-Year Financial Statements”),
and (b) unaudited balance sheet and statement of income for the
current-year-to-date ("Current-Year Financial Statements" and together with the
Prior-Year Financial Statements, collectively, the “Financial Statements”). The
Financial Statements fairly present in all material respects, in accordance with
the cash-basis method of accounting applied by Company on a consistent basis,
the financial position of Company as of the respective dates thereof and the
results of operations of Company for the respective periods therein
 
6

--------------------------------------------------------------------------------

2.12              Liabilities.   The Company has no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise
("Liabilities"), except for those which (a) have been incurred in the ordinary
course of the Company’s Business consistent with past practice, (b) are
reflected in the Current-Year Financial Statements, or (c) are disclosed in
Schedule 2.12.  No facts or circumstances have occurred or exist that could
reasonably be expected to lead to any such Liabilities except for such
Liabilities that may arise in the ordinary course of operating the Business
consistent with past practice.  No Liabilities of the Company relate to any
failure to perform, improper performance, default, or other breach, or violation
by Sellers, the Company or any employee, officer or agent thereof.
 
2.13              Insurance; Malpractice.
 
(a)            At all times during the operation of the Business, the Company
has maintained comprehensive insurance coverage of a type and at policy limits
adequate for the normal operation of the Business.  Schedule 2.13(a) sets forth
a list of each insurance policy (including those covering property, casualty,
liability, professional liability for Clinical Providers, and workers'
compensation coverage and bond and surety arrangements) to which Company is
currently a party, a named insured, or otherwise the beneficiary of coverage,
and the applicable policy limits for each.  With respect to each such insurance
policy: (i) such policy is valid, binding, enforceable, and in full force and
effect; (ii) no named or insured party under any such policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred which, with notice or the lapse of time,
would constitute such a breach or default, or permit termination or modification
of such policy; and (iii) no party to the policy has repudiated any provision of
such policy.  Company does not participate in any self‑insurance or other
similar program.  None of the Clinical Providers have ever been denied coverage
for professional liability insurance by the Company’s insurance agency or
carrier.  The Company has maintained uninterrupted professional liability
insurance coverage for the actions and omissions of the past and current
Clinical Providers occurring in the operation of the Business for the entire
period in which the Business has operated at minimum annual policy limits of
$1,000,000 per occurrence and $3,000,000 in the aggregate.
 
(b)           Schedule 2.13(b) sets forth a list of (i) all claims filed and
(ii) all notices given in connection with any potential claims, against any
Company insurance policy.
 
2.14             Intellectual Property Rights.  Except as set forth on Schedule
2.14 and except for off‑the‑shelf software licenses, Company does not possess
any rights in or to, does not own, and is not a licensee in respect of any
patents, websites, URLs, webpages, trademarks, service marks, trade names,
copyrights, inventions, specialized treatment protocols, or other intellectual
property.  No legal proceeding is pending or has been made to the effect that
the present or past operations of Company infringe upon or conflict with the
asserted rights of others to any patents, patent rights, trade names,
trademarks, service marks, copyrights, inventions, specialized treatment
protocols or other intellectual property.  Company and Sellers have the sole and
exclusive right to use the items described on Schedule 2.14 as currently being
used by the Company and the Sellers without infringing on or violating the
rights of any third party.
 
7

--------------------------------------------------------------------------------


2.15             Payor Contracts.  Company is certified, licensed, and eligible
in all respects, and each Clinical Provider is appropriately credentialed, as
applicable, for participation and reimbursement under, the Payor’s programs for
healthcare reimbursement (collectively, “Payor Programs”).  Company and each
Clinical Provider eligible to participate in such Payor Programs is authorized
to receive reimbursement under the Payor Programs under valid provider numbers
and provider agreements. All necessary certifications and contracts required for
participation in such programs are in full force and effect and have not been
amended or otherwise modified, rescinded, revoked or assigned, and, no condition
exists or event has occurred which in itself or with the giving of notice or the
lapse of time or both would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such Payor Program.  Company is in compliance
with all requirements of all such Payors.  Neither Sellers nor, to Sellers’
knowledge, any Clinical Provider has any financial relationship (whether
investment interest, compensation interest, or otherwise) with any entity to
which any of such individual refers patients, except for such financial
relationships that qualify for exceptions to state and federal laws restricting
physician referrals to entities in which they have a financial interest. 
Sellers have reviewed the following government sponsored website:
http://exclusions.oig.hhs.gov and neither Sellers nor any of the other Clinical
Providers has been excluded, or is currently pending exclusion, from
participation in any federal or state-funded health benefits program (including,
without limitation, Medicare, Medicaid and CHAMPUS/TRICARE) or any federal
procurement or non-procurement program.  Neither the execution and delivery of
this Agreement nor the consummation of the Transactions will result in the
termination, suspension, revocation or violation of any Payor Program contract
to which the Company or, any Clinical Provider is a party and, upon fulfillment
of all applicable requirements including the timely and proper filing of all
required filings and delivery of all required notices set forth on Schedule 2.7
by Buyer after the Closing Date, each such Payor Program contract will remain
vested in and will continue to inure to the benefit of the Company after the
consummation of the Transactions.
 
2.16              Compliance With Laws.
 
(a)            With respect to the Center, the Assets, and the Business, the
Company is in compliance with all applicable state and federal laws, ordinances,
regulations, rules, orders, injunctions, decrees or other requirements of any
court or federal, state, county, municipal or other governmental department,
commission, board, bureau, agency or instrumentality (including, without
limitation, civil rights laws, fire codes, confidentiality laws, record and
document maintenance laws, zoning ordinances, building, occupancy and use
restrictions, and public and occupational health and safety codes), including
all applicable state and federal health care laws, rules, regulations,
ordinances and orders (collectively, the “Health Care Laws”), including those
relating to (i) the payment or receipt of illegal remuneration, (such as 42
U.S.C. § 1320a-7b(b) (Anti-Kickback Statute), (ii) 42 U.S.C. 1395nn (Stark Law),
(iii) the administrative False Claims Act (42 U.S.C. § 1320a-7b(a)), the Civil
False Claims Act (31 U.S.C. § 3729, et seq.), (iv) Patient Protection and
Affordable Care Act, as amended by the Health Care and Education Affordability
Act, (v) the Health Insurance Portability and Accountability Act of 1996 (42
U.S.C. § 1320d, et seq.) (“HIPAA”) (iv) ownership custody and retention of the
patient records and the pharmaceutical inventory, (vii) the splitting of medical
fees with nonlicensed persons, (viii) the corporate practice of medicine, and
(ix) the supervision of, and delegation of authority to, advanced practice
registered nurses, nurse practitioners, physician assistants and other
nonphysician providers.  Except as described in Schedule 2.16(a), neither
Sellers nor the Company has received any notice of (y) any violation of any such
laws, ordinances, regulations, rules, orders, injunctions, decrees or other
requirements since the date of the Company’s formation, or (z) any pending (or
present intent of any governmental agency or authority to pursue any)
inspection, audit or review relating to any such laws, ordinances, regulations,
rules, orders, injunctions, decrees or other requirements.

8

--------------------------------------------------------------------------------


(b)           To Sellers’ knowledge, no Clinical Provider has engaged in any
activities which are prohibited under any Health Care Laws, or the regulations
promulgated thereunder pursuant to such statutes, or related state or local
statutes or regulations, or which are prohibited by rules of professional
conduct, including the following:  (i) knowingly and willfully making or causing
to be made a false statement or representation of a fact in any application for
any benefit or payment; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a fact for use in determining
rights to any benefit or payment; (iii) knowingly and willingly concealing any
event affecting the initial or continued right to receive any benefit or payment
with intent to fraudulently secure such benefit or payment either in an amount
or quantity greater than that which is due or authorized; or (iv) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe, or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay or receive such remuneration (A) in return for referring
an individual to a person for the furnishing or arranging for the furnishing or
any item or service for which payment may be made in whole or in part by
Medicare, Medicaid or TRICARE or (B) in return for purchasing, leasing, or
ordering or arranging for or recommending purchasing, leasing or ordering any
good, facility, service or item for which payment may be made in whole or in
part by Medicare, Medicaid  or TRICARE.
 
2.17              Licenses and Permits.
 
(a)            The Company has all licenses, registrations, permits,
accreditations, and approvals issued by applicable state or federal agencies or
accreditation bodies (collectively, “Permits”), each of which is in good
standing and in full force and effect, necessary for Company to operate the
Business at the Center in compliance with all applicable laws.  Schedule 2.17(a)
sets forth a list of the Permits.  Neither Sellers nor the Company has received
written notice, and Sellers have no reason to believe that any of such Permits
may be revoked or not timely renewed.
 
(b)            To Sellers’ knowledge, all Clinical Providers have all Permits
required by all applicable state or federal health care agencies or
accreditation bodies, each of which is in good standing and in full force and
effect, in order to engage in the professional activities for which such
Clinical Provider is engaged or employed.  Sellers have delivered or made
available to Buyer true and correct copies of the medical license, DEA
certificates, Medicare NPI and/or UPIN numbers, and any other identifying
information used by each Clinical Provider in such individual’s professional
practice.  Each of the Clinical Providers is duly licensed to practice their
respective profession in the State of Georgia and at no time in the last five
years have any of the Clinical Providers been, and no Permit of the Clinical
Providers is currently, suspended, revoked or subject to disciplinary action by
the applicable state licensing agency.  To Sellers’ knowledge, no Clinical
Provider has had their privileges to practice at any healthcare institution
terminated or restricted since January 1, 2006.
 
9

--------------------------------------------------------------------------------


2.18             Environmental Matters.  No action or omission by or on behalf
of Sellers or the Company has resulted in any material noncompliance with any
applicable statutes, laws, rules, regulations and binding governmental
determinations relating to environmental, health and safety matters (including,
without limitation, those relating to toxic or hazardous substances), including,
without limitation, the Clean Air Act, the Clean Water Act, the Solid Waste
Management Act (as amended by the Resource Conservation and Recovery Act), the
Comprehensive Environmental Response, Compensation and Liability Act (as amended
by the Superfund Amendments and Reauthorization Act), the Emergency Planning and
Community Right-to-Know Act, the Toxic Substances Control Act and the
Occupational Safety and Health Act.  To Sellers’ knowledge, no conditions or
circumstances exist with respect to the Company, the Center or the Business that
could give rise to any remedial action under, or impose any liability on Company
or Buyer with respect to, any statute, law, rule, regulation or binding
governmental determination regarding any environmental, health or safety
matters.

2.19              Inventory.  All inventory of the Company, whether or not
reflected in the Financial Statements, consists of a quality and quantity usable
and salable in the ordinary course of Business consistent with past practice,
except for obsolete, damaged, spoiled, or slow-moving items that have been
written off or written down to fair market value or for which adequate reserves
have been established in the Financial Statements.  All such inventory is owned
by Company free and clear of all Liens, and no inventory is held on a
consignment basis.  The quantities of each item of inventory are not excessive,
but are reasonable in the present circumstances of the Company.
 
2.20              Accounts Receivable. All outstanding accounts receivable
attributable to goods sold or services rendered in the operation of the Business
(the “Accounts Receivable”), (a) have arisen from bona fide transactions
involving the sale of goods or the rendering of services in the ordinary course
of the Company’s operation of the Business, consistent with past practice; (b)
constitute only valid, undisputed claims of the Company; (c) are not subject to
claims of set-off or other defenses or counterclaims; and (d) subject to a
reserve for bad debts equal to 5% the aggregate Accounts Receivable as of the
Closing Date,  are collectible in full within 90 days after billing.   The
parties anticipate that the Company’s current provider of billing and collection
services will provide a list of Accounts Receivable (which will exclude all QTC
Receivables) as of the end of October 2014 in early November 2014 (the “AR
Ledger”).  Buyer shall deliver a copy of the AR Ledger to Sellers promptly upon
receipt, and Sellers shall have five days from the date of delivery to dispute,
in writing, all or any portion of the information set forth in the AR Ledger. 
The parties shall cooperate in good faith, and shall work with the billing and
collections company as necessary, to resolve all of Sellers’ disputes as soon as
practicable.  If Sellers agree with the information set forth in the AR Ledger
or fail to deliver written notice of dispute within said five-day period, the
Accounts Receivable balance set forth in the AR Ledger shall conclusively
establish the Accounts Receivable as of the Closing Date.  If Sellers timely
deliver the notice of dispute, the Accounts Receivable balance as subsequently
agreed upon by the parties shall conclusively establish the Accounts Receivable
as of the Closing Date.  In either case, the established Accounts Receivable as
of the Closing Date shall be referred to in this Agreement as the “Closing AR”).
 
10

--------------------------------------------------------------------------------


2.21             Service Providers.
 
(a)            Schedule 2.21(a) contains (i) a current, correct and complete
list of the names of all individuals and entities employed or engaged (as
independent contractors) by the Company or Sellers in connection with the
Business, including the Clinical Providers (collectively, the “Service
Providers”, but excluding cleaning crew and window washing service independent
contractors); (ii) a summary of each Service Provider’s current compensation
rate, along with any annual bonus, additional compensation whether current,
deferred, promised, accrued, or payable to each such Service Provider for
services rendered or to be rendered through the period ending as of the Closing
Date and an explanation of the applicable formula or calculation method used to
arrive at such bonus or additional compensation; (iii) a list of all Service
Providers who are party to a written employment agreement, independent
contractor agreement, or other written agreement with Company; (iv) a list of
any Contract or arrangement that provides for severance or termination pay to a
Service Provider, and a description of such obligations; and (v) a list of all
Service Providers that have given notice to Sellers or the Company of a present
intention to terminate such Service Provider’s relationship with the Company. 
Sellers have delivered to Buyer copies of all written agreements between the
Company and any Service Provider as of the Closing Date and all employee or
contractor manuals, materials, policies, procedures and work-related rules
applicable to employees or independent contractors providing services to or for
the Business.
 
(b)           Except as set forth in the written agreements described in
Schedule 2.21(a), all employees are employed on an “at will” basis.  Each
Service Provider has been correctly classified and treated (for withholding and
all other purposes) as an employee or independent contractor, as the case may
be, and no Service Provider classified by Company as an independent contractor
is entitled to overtime, benefits, or compensation of any kind, under any
benefit plan of Company.  Each employee classified and treated as “exempt” from
overtime under the Fair Labor Standards Act and any applicable state laws
governing wages, hours, and overtime pay, has been properly classified as such,
and each non “exempt” employee has been properly classified in accordance
therewith and has been paid overtime wages consistent with applicable law.
 
(c)            Company is and has been in compliance with all applicable laws
pertaining to employment and employment practices, including all laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers' compensation,
leaves of absence and unemployment insurance. There are no actions pending or,
threatened against Company by or with any governmental authority or arbitrator
in connection with the employment of any current or former Service Provider,
including, without limitation, any claim relating to unfair labor practices,
employment discrimination, harassment, retaliation, equal pay, wage and hours or
any other employment related matter arising under applicable laws.
 
11

--------------------------------------------------------------------------------


2.22             Employee Benefit Plans. Except as set forth on Schedule 2.22,
Company has not established, sponsored, contributed to, or maintained, nor is
Company obligated to make contributions to or under or otherwise participate in,
(i) any bonus or other type of incentive compensation plan, program, agreement,
policy, commitment, contract or arrangement (whether or not set forth in a
written document); (ii) any pension, profit sharing, retirement or other plan,
program or arrangement; or (iii) any other Benefit Plan, fund or program,
including, but not limited to, those described in Section 3(3) of ERISA.  All
such plans listed on Schedule 2.22 (collectively, the “Benefit Plans”) have been
operated and administered in accordance with all applicable laws, rules and
regulations, including without limitation ERISA, the Code, Title VII of the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1967, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and the related rules
and regulations adopted by those federal agencies responsible for the
administration of such laws.  No act or failure to act by the Company has
resulted in or constituted a “prohibited transaction” (defined in ERISA) with
respect to any of the Benefit Plans.  No “reportable event” (defined in ERISA)
has occurred with respect to any of the Benefit Plans.  Company has not
previously made, is not currently making and is not obligated in any way to
make, any contributions to any multi-employer plan within the meaning of the
Multi-Employer Pension Plan Amendments Act of 1980. To Sellers’ knowledge, no
provision under any of the Benefit Plans could: (i) result in the payment to any
employee, director or consultant of any money or other property; (ii) accelerate
the vesting of or provide any additional rights or benefits (including funding
of compensation or benefits through a trust or otherwise) to any employee,
director or consultant, except as a result of any partial plan termination
resulting from this Agreement; or (iii) limit or restrict the ability of Buyer
or its Affiliates to merge, amend or terminate any of the Benefit Plans, in each
case, as a result of the execution of this Agreement.  For purpose of this
Agreement, the term “Affiliate” shall have the meaning set forth in Rule 12b-2
of the regulations promulgated under the Securities Exchange Act of 1934, as
amended.
 
2.23             Books and Records. The minute books and corporate records of
Company, all of which have been delivered to Buyer, (a) are complete and correct
, and (b) contain accurate and complete records of all meetings and actions
taken by written consent of the members and any managers, governing body or
committee of the Company, and no meeting or action taken by written consent of
any such members, managers, governing body or committee has been held for which
minutes have not been prepared and are not contained in such record books.
 
2.24              Absence of Certain Changes.  Except as set forth on Schedule
2.24, since July 22, 2014 (the execution date of the Letter of Intent relating
to the Transactions), the Company has not:
 
(a)            Paid any expense (including any capital expenditure) or incurred
any Liability relating to the Business (other than for professional services
rendered in connection with the Transactions) in excess of $5,000 or which could
reasonably be expected to exceed $5,000, other than in the ordinary course of
operating the Business, consistent with past practice;
 
(b)            Sold, transferred or contracted to sell or transfer any Asset,
other than in the ordinary course of operating the Business, consistent with
past practice;
 
(c)            Mortgaged, pledged or subjected to any Lien, charge or other
encumbrance any of the Assets or the Interests;
 
(d)            Except for normal annual increases consistent as to timing and
amount with past practice, granted, paid, or promised to pay any bonus or
increase in the salary or rate of pay of any Service Provider;
 
12

--------------------------------------------------------------------------------

(e)            Except for the Transaction Documents, entered into any contract
or transaction other than in the ordinary course of operating the Business,
consistent with past practice;
 
(f)            Authorized, declared, or paid any dividends or distributions, in
cash or in kind, or otherwise transferred any Assets to Sellers or any third
party on account of rights in or to securities of the Company;
 
(g)            Issued any units, membership interests or other securities,
profit-sharing interest or voting interest in Sellers, or any agreements,
warrants or options to purchase or acquire any equity interest in the Company;
or
 
(h)            Experienced, and Sellers do not reasonably expect the Company to
experience, any damage, destruction, loss (whether or not covered by insurance)
or other material adverse change (including the loss or termination of any
patient, customer or supplier) that had or may have, individually or in the
aggregate, a material adverse effect on the Assets, the Business, the Center or
the financial condition of Company.
 
2.25             Taxes.  The Company and Sellers have timely filed all tax
returns required to be filed by the Company or Sellers in the past three (3)
years and have timely made all payments of taxes, including any interest,
penalty or addition thereto, (whether or not reflected on any such tax return)
with respect to income taxes, real and personal property taxes, sales taxes, use
taxes, employment taxes, excise taxes and all other taxes due and payable on or
before the Closing Date.  All such tax returns are complete and accurate in all
respects and each properly reflects the transactions consummated and the
relevant taxes for the periods covered by such tax returns in accordance with
applicable tax law.  Neither the Company nor Sellers have any outstanding tax
liability, except for taxes attributable to the portion of the tax year
immediately preceding the Closing Date, which tax is not yet due and payable. 
Neither the Company nor Sellers have received any notice that any tax deficiency
or delinquency has been asserted against or in connection with Company, the
Assets, the Center or the Interests.  There are no pending or threatened audits
relating to taxes of Sellers or the Company, and neither Sellers nor the Company
is currently the beneficiary of any waiver of any statute of limitations in
respect of taxes nor of any extension of time within which to file any tax
return or to pay any tax assessment or deficiency.  There are no Liens relating
to taxes on or, threatened against Sellers, the Company, the Assets, the
Interests, or the Center.  All taxes required by law to have been withheld or
collected by Sellers or the Company have been timely withheld or collected and,
to the extent required, have been timely remitted to the proper governmental
authority.  Neither Sellers nor the Company has been a party to any tax
allocation or sharing agreement or a member of any affiliated group of
corporations filing a consolidated federal income tax return.
 
2.26              Clinical Trials.  During the period Sellers have owned any of
the Interests, no clinical trials or research procedures or studies involving
patients have been performed at the Center.
 
2.27              Brokers.  No broker, finder or investment banker is entitled
to any brokerage, finder's or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Sellers.
 
13

--------------------------------------------------------------------------------


2.28              No Misrepresentations.  The representations and warranties
made by Sellers in this Agreement are true, complete and correct in all respects
as of date made.  No representation or warranty by Sellers in this Agreement
(including the statements made in the Schedules to this Agreement) or in any
other Transaction Document contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading.
 
2.29              Knowledge. Certain of the representations set forth in this
Agreement are qualified by the “knowledge” of Sellers.  For purposes of this
Agreement, Sellers’ “knowledge” shall mean the knowledge of Sellers after due
and reasonable inquiry as a member and officer of the Company, and Sellers shall
be responsible for all facts which Sellers know or should have known as a result
of such inquiry.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
 
            Buyer makes the following representations and warranties to Seller:


3.1                 Organization.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Georgia.
 
3.2                 Authority and Binding Effect.  Buyer has all requisite power
and authority to execute, deliver and perform its obligations under each of the
applicable Transaction Documents and to consummate the Transactions.  The
execution and delivery of, and performance under, the Transaction Documents and
the consummation of the Transactions have been duly authorized, and no other
action, approval, notice or consent on the part of Buyer in order for Buyer to
consummate the Transactions or to execute, deliver or perform Buyer’s
obligations set forth in the Transaction Documents. Upon execution and delivery
by Buyer, this Agreement will constitute (assuming, in each case, the due and
valid authorization, execution and delivery thereof by the other party thereto)
legal, valid and binding obligations of Buyer, enforceable against Buyer in
accordance with its terms except as such enforceability may be limited by
applicable law or equitable principles.
 
3.3                 Investment Purpose.  Buyer is acquiring the Interests solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof.  Buyer acknowledges that
the Interests are not registered under the Securities Act of 1933, as amended,
or any state securities laws, and that the Interests may not be transferred or
sold except pursuant to the registration provisions of the Securities Act of
1933, as amended or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable.
 
3.4                 Brokers. Except for StoneCreek Capital Advisors, Inc., no
broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Buyer.  All fees owed to StoneCreek Capital
Advisors, Inc. shall be payable by Buyer.
 
14

--------------------------------------------------------------------------------


3.5                 No Misrepresentations.  The representations and warranties
made by Buyer in this Agreement are true, complete and correct in all respects
as of the Closing Date.  No representation or warranty by Buyer in this
Agreement or any other Transaction Document contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.
 
ARTICLE 4
COVENANTS
 
4.1                 Access to Information; No Waiver.  For separate
consideration, the receipt and sufficiency of which is acknowledged by Sellers,
from the Effective Date until Closing, Sellers shall (a) afford the directors,
officers, employees, consultants, financial advisors, counsel, brokers, and
accountants (collectively, “Representatives”), full and free access to inspect
all properties, assets, premises, books and records, Contracts and other
documents and data that Buyer or its Representatives deem relevant to their
investigation and review of the Business, the Center and the Interests; (b)
furnish Buyer and its Representatives with such financial, operating and other
data and information related to the Business as Buyer or any of its
Representatives may reasonably request; and (c) instruct the Representatives of
Sellers to cooperate with Buyer and its Representatives in their investigation
and review of the Business, the Center and the Interests. Any investigation
pursuant to this Section 4.1 shall be conducted in such a manner as not to
unreasonably interfere with the conduct of the Business. No investigation by
Buyer or its Representatives or information furnished by Sellers or their
Representatives to Buyer or its Representatives shall operate as a waiver or
otherwise affect any representation, warranty or agreement given or made by
Sellers in this Agreement or the other Transaction Documents.
 
4.2                Patient Records.  At Closing, and in accordance with
applicable state and federal laws and regulations, Sellers shall (a) transfer
and assign the Patient Records to the person(s) or entity designated by Buyer,
which person(s) or entity shall be authorized in the State of Georgia to own and
maintain custody of the Patient Records, and (b) take all other action and make
all applicable filings in order to comply with applicable law regarding the
ownership, custody and transfer of Patient Records.  Except with the prior
written consent of Buyer, Sellers shall not disclose, deliver or transmit to
Buyer, any Representative of Buyer or any of their Affiliates, any item
constituting “protected health information” under HIPAA, including pursuant to
Buyer’s diligence request in connection with the Transactions.  At all times
prior to Closing, Sellers shall exercise due care in, and shall comply with all
applicable state and federal laws and regulations with respect to the retention,
maintenance, confidentiality, privacy, security, access and reproduction of the
Patient Records, including HIPAA and the other Health Care Laws.  All costs
incurred in connection with the transfer of the Patient Records and compliance
with all laws applicable thereto shall be divided equally between Buyer and the
Sellers.
 
4.3                 Conduct Prior to Closing. From the Effective Date until the
Closing Date, except as otherwise provided in this Agreement or consented to in
writing by Buyer (which consent shall not be unreasonably withheld or delayed),
Sellers shall conduct the Business in the ordinary course, consistent with past
practice, and Sellers shall use their best efforts to maintain and preserve
intact the Business, the Center, the Assets, and the relationships with the
Service Providers, Material Suppliers, patients, employers, lenders, regulators
and others having commercial relationships with the Company.  Without limiting
the foregoing, from the Effective Date until the Closing Date, Sellers shall, in
a manner consistent with past practices:

15

--------------------------------------------------------------------------------


(a)            Preserve and maintain each of the Permits;
 
(b)           Pay the debts, taxes and other obligations of the Company and the
Business when due;
 
(c)            Bill for goods sold and services rendered, and collect accounts
receivable on account thereof;
 
(d)           Maintain the Center and tangible assets of the Business in the
same condition as they were on the Effective Date, subject to reasonable wear
and tear;
 
(e)            Maintain the Contracts in full force and effect without
modification, and timely perform all obligations thereunder;
 
(f)             Maintain the books and records of the Business;
 
(g)           Comply with all laws applicable to the Center, the Business and
the ownership or use of the Assets;
 
(h)           Not take any action, commit to take any action, or permit any
action to be taken that could reasonably be anticipated to (i) cause any of the
changes, events or conditions requiring disclosure in Schedule 2.24 as of the
Closing Date to occur or (ii) prevent any Sellers Party from performing or cause
any Sellers Party not to perform one or more covenants required hereunder to be
performed by such Sellers Party; and
 
(i)             Promptly notify Buyer of any fact, circumstance, event or action
the existence, occurrence or taking of which has had, or could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Interests or the Business.
 
4.4                 Public Announcement.  Prior to Buyer’s filing of the Form
8-K reporting the Closing, which Buyer may do without consent of or notice to
Sellers, neither Sellers nor Buyer shall make, or permit any agent or Affiliate
to make, any public statements, including any press release or public statement
with respect to the Transactions without the prior written consent of the other
party (which consent will not be unreasonably withheld or delayed) except as
required by applicable law or the requirements of any applicable stock exchange
based on the reasonable advice of counsel.
 
4.5                 Consents.  Sellers shall use their best efforts to give, or
to cause for the Company to give, all notices to, and obtain all consents from,
all third parties as described in Schedule 2.7 prior to Closing.
 
4.6                 Restrictive Covenants.  Each of Sellers acknowledges (i) the
covenants set forth in the Noncompetition Agreements are an essential part of
this Agreement and that, but for the agreement of each of them to comply with
such covenants, Buyer would not have entered into this Agreement, (ii) that the
covenants contained in the Noncompetition Agreements are a condition precedent
to Buyer’s entering into this Agreement, and (iii) that the restrictions set
forth in the Noncompetition Agreements are reasonable and necessary to protect
the legitimate business interests of Buyer after Closing.
 
16

--------------------------------------------------------------------------------


4.7                 Transfer Taxes.  All transfer, documentary, sales, use,
stamp, registration, and other such taxes and fees (including any penalties and
interest) incurred in connection with the Transactions, this Agreement and the
other applicable Transaction Documents (including any real property transfer tax
and any other similar tax) shall be borne and paid by Sellers when due.  Sellers
shall, at Sellers’ own expense, timely file any tax return or other document
required to be filed or reported in connection with the Transaction.
 
4.8                 Income Taxes.  Promptly following Closing, the Company’s tax
books shall be closed, and items of income, gain, loss, deduction and credit
shall be specifically allocated to short taxable year in which such items are
recognized under the cash basis method of accounting, and not pro rata across
the entire calendar year.  Sellers, at Sellers’ sole cost and expense, shall
timely prepare and file the Company’s final Form 1120 and corresponding Forms
K-1 for the period ending on the Closing Date.  Except as described in the
previous sentence, Buyer shall bear all costs and expenses relating to the taxes
of the Company after the Closing Date.
 
4.9                 Resignation and Officers.  At Closing, the Company and
Sellers shall cause all elected officers, of the Company to resign, effective
prior to or contemporaneously with Closing.
 
4.10            Payment of Expenses.  Except as set forth herein, Buyer and
Sellers shall bear their own expenses, including legal and accounting expenses,
incurred in connection with the negotiation and implementation of the
Transactions.
 
4.11              Updates to Schedules.  Buyer and Sellers shall promptly
supplement and amend their respective Schedules to this Agreement to reflect
those events and circumstances, if any, that occur between the Effective Date
and the Closing Date, which, if existing or known on the Effective Date (or
occurring on or before the Effective Date) would have been required to be set
forth or described in the Schedules or which are necessary to correct any
information in the Schedules that has been rendered inaccurate or incomplete by
such events or circumstances.
 
4.12              No-Shop.  Buyer contemplates the expenditure of substantial
sums of time and money in connection with legal, accounting, financial, and due
diligence review to be performed in conjunction with the Transactions.  For
purposes of inducing Buyer to execute this Agreement, from the Effective Date
until the Closing Date, Sellers and their Representatives (collectively,
“Covered Persons”) shall not directly or indirectly, solicit or entertain offers
from, negotiate with, or in any manner encourage, discuss, accept or consider
any proposal of any person relating to a purchase, investment, affiliation,
joint venture, management arrangement or lease of all or a material part of the
Business, the Center or the Interests (a “Prohibited Transaction”).  If a
Covered Person receives an unsolicited written offer or inquiry relating to a
Prohibited Transaction, Sellers shall (a) promptly notify Buyer, by telephone
and thereafter by written confirmation, of such communication and disclose the
terms of such communication, (b) notify the party making the unsolicited offer
of the existence of this Agreement (but not the terms of this Agreement or the
identity of Buyer) and put such party on notice that further communication shall
be treated as tortious interference with this Agreement, and (c) reject the
unsolicited offer or inquiry.
 
4.13              Further Assurances.  Each party to this Agreement, from and
after Closing, upon the reasonable request of any other party hereto and without
further consideration, shall (a) execute and deliver to the requesting party
such documents and further assurances and (b) take such other actions (without
cost to the requesting party) in order to carry out the purposes and intentions
of this Agreement and the other applicable Transaction Documents.
 
17

--------------------------------------------------------------------------------


ARTICLE 5
TERMINATION AND CONDITIONS TO CLOSING
 
5.1                 Termination.  This Agreement shall terminate immediately
without any further action of any party at 5:00 p.m.,  Dallas, Texas time on the
Expiration Date.  This Agreement may be terminated (a) by the mutual written
agreement of Buyer and Sellers, (b) by Buyer upon delivery of written notice of
termination to Sellers if Buyer, in its sole discretion, is dissatisfied with
its inspection and review of the Business, the Center or the Assets, or (c) by
Buyer or Sellers, if such terminating party is not then in material breach of
any provision of this Agreement and there has been a material breach, inaccuracy
in or failure to perform any representation, warranty, covenant or agreement
made by the other party in this Agreement and such breach, inaccuracy or failure
(x) has not been cured by the breaching party within ten days of the
non-breaching party’s delivery of written notice of such breach, inaccuracy or
failure to perform or (y) would render satisfaction of the conditions to Closing
set forth in this Agreement impossible.
 
5.2                 Sellers’ Conditions.  Sellers’ obligation to close the
Transactions shall be subject to the satisfaction of each of the following
conditions on or prior to the Closing Date, unless specifically waived in
writing by Sellers in whole or in part at or prior to Closing:
 
(a)            Buyer shall have duly performed, satisfied and complied with all
agreements, covenants and conditions required by this Agreement (including
Buyer’s obligation to duly execute (to the extent required) and deliver the
certificates, agreements and other documents set forth in Section 1.9) and each
of the other Transaction Documents required to be performed, satisfied or
complied with by Buyer prior to or on the Closing Date;
 
(b)           All of the representations, warranties, covenants and agreements
of Buyer contained in this Agreement shall be true, correct and not breached as
of the Effective Date and the Closing Date;
 
(c)            The provisions of all Exhibits and Schedules attached to this
Agreement that were not attached on the Effective Date, or to the extent updated
by Buyer after the Effective Date, shall be acceptable to Sellers in their
reasonable discretion; and
 
5.3                Buyer Conditions.  Buyer’s obligation to close the
Transactions shall be subject to the satisfaction of each of the following
conditions on or prior to the Closing Date, unless specifically waived in
writing by Buyer, in whole or in part, at or prior to Closing:
 
(a)            Sellers shall have duly performed, satisfied and complied with
all agreements, covenants and conditions required by this Agreement (including
Sellers’ obligation to duly execute (to the extent required) and deliver the
certificates, agreements and other documents set forth in Section 1.8) and each
of the other Transaction Documents to be performed, satisfied or complied with
by Sellers prior to or on the Closing Date;
 
18

--------------------------------------------------------------------------------


(b)           All of the representations, warranties, covenants and agreements
of Sellers contained in this Agreement shall be true, correct and not breached
as of the Effective Date and the Closing Date;
 
(c)            Buyer shall have obtained all permits, licenses, approvals,
certificates, consents and other authorizations by any governmental authority
Buyer deems necessary, in its reasonable discretion, to consummate the
Transactions and operate the Business consistent with Sellers’ past practices
after Closing;
 
(d)           Buyer shall have completed, to its satisfaction, its due diligence
review of all financial, legal and other matters relating to the Interests, the
Assets, the Business and the Center;
 
(e)            There shall not have been any Lien on, or material adverse change
in or to the Interests, the Assets, the Business or the Center from the
Effective Date; and
 
(f)            The provisions of all Exhibits and Schedules attached to this
Agreement that were not attached at the Effective Date, or to the extent updated
by Sellers after the Effective Date, shall be acceptable to Buyer in its
reasonable discretion.
 
ARTICLE 6
INDEMNIFICATION
 
6.1                Survival.  Except with respect to the Fundamental
Representations (as defined  below), which shall survive indefinitely, the
representations and warranties in this Agreement shall survive Closing and shall
remain in full force and effect for a period of eighteen (18) months.  All
covenants and agreements of the parties contained herein shall survive Closing
indefinitely until fully performed or satisfied unless otherwise explicitly
specified herein. The term “Fundamental Representations” means the
representations of Sellers set forth in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.15
and 2.16 (but only with respect to compliance with Health Care Laws) and 2.25
and the representations of Buyer set forth in Sections 3.1, 3.2, 3.3, and 3.4. 
Notwithstanding the foregoing, any claims asserted in good faith, with
reasonable specificity (to the extent known at such time), and in writing and in
accordance with the procedures set forth in Section 6.8, from the non-breaching
party to the breaching party prior to the expiration date of the applicable
survival period shall not be barred by the expiration of the relevant
representation or warranty and any such claims shall survive until finally
resolved.
 
6.2                Indemnification by Sellers.  Subject to the limitations set
forth in this Article 6 (including the Liability Deductible and Loss Limit set
forth in Section 6.4 below), Sellers shall indemnify and defend Buyer and its
Affiliates and Representatives (collectively, the “Buyer Indemnified Parties”)
against, and shall hold harmless each of them against, and shall pay and
reimburse each of them for, any and all liabilities, losses, damages, claims,
actions, suits, demands, causes of action, costs, expenses, interest, awards,
judgments and penalties of any nature whatsoever (including, without limitation,
reasonable legal costs and expenses) (“Losses”), arising or resulting from:
 
(a)            Any inaccuracy in or breach of any of the representations or
warranties of Sellers contained in this Agreement, or any other applicable
Transaction Document, as of the date made;
 
19

--------------------------------------------------------------------------------


(b)            Any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Sellers pursuant to this Agreement or any other
applicable Transaction Document; or
 
(c)            Any Liabilities of Sellers or of the Company, other than the
Assumed Payables, relating to or arising from operation of the Business, the
Center or the Assets prior to the Closing Date.
 
6.3                 Indemnification by Buyer.  Subject to the limitations set
forth in this Article 6 (including the Liability Deductible and Loss Limit set
forth in Section 6.4 below), Buyer shall indemnify and defend Sellers and their
Representatives (collectively, the “Sellers Indemnified Parties”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses arising or resulting from:
 
(a)            Any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement, or any other Transaction
Document, as of the Effective Date and as of the date made; or
 
(b)            Any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any other
applicable Transaction Document.
 
6.4                 Limitation of Liability.  Except for Losses arising as a
result of fraud, intentional misstatement, willful misconduct of Sellers, for
which the indemnifying party’s liability shall be unlimited, the maximum
aggregate liability of Sellers to all Buyer Indemnified Parties, and Buyer to
all Seller Indemnified Parties, for all Losses to which such parties are
entitled to seek indemnification under Sections 6.2(a) and 6.3(a), respectively,
shall be an amount equal to the Purchase Price (the “Loss Limit”). Additionally,
neither Buyer Indemnified Parties nor Seller Indemnified Parties are entitled to
seek indemnification except and only to the extent that such Parties’ Losses, in
the aggregate, exceed $10,000 (the “Liability Deductible”).  For example, if
Buyer Indemnified Parties suffered a total of $50,000 of Losses (determined in
accordance with the procedures set forth in Section 6.8 below), the Buyer
Indemnified Parties would be entitled to recover $40,000 from Sellers (i.e.,
$50,000 of Losses minus $10,000 Liability Deductible).  Nothing contained herein
shall limit or restrict any party’s right to maintain or recover any amounts in
connection with any action or claim based upon fraud, intentional misstatement,
willful misconduct or under any provision of this Agreement or the other
Transaction Documents.  In the absence of fraud, intentional misstatement, or
willful misconduct, the indemnification provisions set forth in this Article 6
will be the sole and exclusive remedy and recourse for Losses to which the Buyer
Indemnifies Parties and Sellers Indemnifies Parties are entitled to seek
indemnification under Sections 6.2(a) and 6.3(a), respectively.  Any liability
for indemnification under this Article 6 shall be determined without duplication
of recovery by multiple parties and by reason of the state of facts giving rise
to such liability constituting a breach of more than one representation,
warranty, covenant or agreement.  The amount of any Losses for which
indemnification is entitled under this Article 6 shall be reduced by any amounts
recovered by the applicable indemnified party (or any other person or entity
that receives payment on account of amounts payable to the indemnified party)
under insurance policies or any other source.
 
20

--------------------------------------------------------------------------------


6.5                 Offset.  Should any Buyer Indemnified Party be entitled to
indemnification pursuant to this Article 6 or Section 1.3 then, in addition to
any other legal or equitable right or remedy which such Buyer Indemnified Party
may have, Buyer may offset the amount due Sellers under the Note by the amount
to which it is entitled.
 
6.6                Materiality.  Notwithstanding anything in this Agreement to
the contrary, for purposes of determining the amount of any Losses that are the
subject matter of an indemnification claim, each representation or warranty
contained in this Agreement is to be read without regard and without giving
effect to any materiality, material adverse effect or similar standard or
qualification contained in such representation or warranty (as if such standard
or qualification were deleted from such representation and warranty).
 
6.7                 Other Matters.  Any liability for indemnification under this
Article 6 shall be determined without duplication of recovery by multiple
parties and by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement.  The amount of any Losses for which indemnification is entitled under
this Article 6 shall be reduced by any amounts recovered by the applicable
indemnified party (or any other person or entity that receives payment on
account of amounts payable to the indemnified party) under insurance policies or
any other source.
 
6.8                 Notice; Indemnification Procedures.
 
(a)            Any party seeking indemnification under this Article 6 shall give
the party from whom indemnification is being sought notice of any matter which
such indemnified party has determined to give rise to or to potentially give
rise to a right of indemnification under this Agreement as soon as practicable
after the party entitled to indemnification becomes aware of any fact, condition
or event that may give rise to Losses for which indemnification may be sought
under this Article 6; provided, however, that no delay on the part of the
indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any obligation hereunder unless (and then solely to the
extent) the indemnifying party thereby is materially prejudiced by such delay. 
Notwithstanding anything in this Agreement to the contrary, the parties shall
only be obligated for those Losses to which the indemnified party has given the
indemnifying party written notice thereof prior to the expiration of the
applicable survival period, if any, set forth in Section 6.1.  If a party
receiving a notice of a claim of Losses disputes, in writing, the amount of the
Losses or the other party's entitlement thereto, the parties shall negotiate in
good faith to resolve the matter.  If the parties are unable to resolve the
matter within 21 days of delivery, of the written dispute notice, the parties
shall consider in good faith engaging an independent accountant or mediator to
facilitate the resolution of the dispute before proceeding to litigation under
Section 7.6.
 
(b)            The liability of an indemnifying party under this Article 6 with
respect to Losses arising out of claims of any third party that are subject to
indemnification in this Article 6 (“Third Party Claims”) shall be governed by
and contingent on the following additional terms and conditions:
 
21

--------------------------------------------------------------------------------


 (i)              if any third party notifies any indemnified party with respect
to a Third Party Claim, then the indemnified party shall give the indemnifying
party notice of such Third Party Claim within 20 days of the receipt by the
indemnified party of such notice; provided, however, that no delay on the part
of the indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any indemnification obligation hereunder unless (and
then solely to the extent) the indemnifying party thereby is materially
prejudiced by such delay.
 
 (ii)            The indemnifying party will have the right to assume and
control the defense of the Third Party Claim in a diligent manner at its expense
and with counsel of the indemnifying party’s choice (subject to the reasonable
satisfaction of the indemnified party), so long as the indemnifying party gives
notice of its intention to do so to the indemnified party within 30 days of the
receipt of notice of such Third Party Claim from the indemnified party.
 
 (iii)           If the indemnifying party assumes the defense of a Third Party
Claim, (A) the indemnified party may retain separate co-counsel at its sole cost
and expense and participate in the defense of the Third Party Claim, and (B) the
indemnifying party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the written consent
of the indemnified party, unless such judgment or settlement (x) includes an
unconditional written release by the claimant or plaintiff of the indemnified
party from all liability in respect of such Third Party Claim, and (y) does not
impose equitable remedies or material obligations on the indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder.  No Third Party Claim which is being defended in good faith by the
indemnifying party in accordance with the terms of this Agreement shall be
settled by the indemnified party, nor shall the indemnified party consent to the
entry of any judgment with respect thereto, without the written consent of the
indemnifying party.
 
 (iv)          In the event that the indemnifying party does not assume the
defense of a Third Party Claim, (A) the indemnified party may defend against,
and consent to the entry of any judgment or enter into any settlement with
respect to, the Third Party Claim in any manner it reasonably and in good faith
may deem appropriate (and the indemnified party need not consult with, or obtain
any consent from, the indemnifying party in connection therewith), (B) the
indemnifying party will reimburse the indemnified party promptly and
periodically for the reasonable costs of defending against the Third Party Claim
(including reasonable attorneys’ fees and expenses), and (C) the indemnifying
party will remain responsible for any Losses the indemnified party may suffer
arising out of or resulting from the Third Party Claim to the fullest extent
provided under this Article 6.
 
 (v)           Each of the indemnifying party and the indemnified party shall
cooperate with the other in the defense of a Third Party Claim and make
available all witnesses, pertinent records, materials and information in such
party’s possession or under such party’s control relating to such Third Party
Claim as is reasonably requested by the other party.

ARTICLE 7
MISCELLANEOUS
 
7.1           Waiver.  No failure to exercise, and no delay in exercising, any
right, remedy, power or privilege under this Agreement by any party shall
operate as a waiver of such right, remedy, power or privilege, nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise of such right, remedy, power or
privilege.  Any waiver under this Agreement must be in writing, signed by the
waiving party.
 
22

--------------------------------------------------------------------------------


7.2                Severability. If any term or provision of this Agreement or
any other Transaction Document is determined to be invalid, illegal or
unenforceable by any court, agency or tribunal of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or any other Transaction Document or invalidate or
render unenforceable such term or provision in any other jurisdiction.  Unless
expressly provided otherwise in this Agreement or any of the other Transaction
Documents, the parties to the applicable Transaction Document shall negotiate in
good faith to modify such Transaction Document so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the Transactions be consummated as originally contemplated to the
greatest extent possible.
 
7.3                 Amendment; Assignment. This Agreement may not be amended
except by an instrument in writing signed by Buyer and Sellers.  This Agreement
and all provisions hereof shall be binding upon and inure to the benefit of, and
be enforceable by, the parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations herein shall be assigned by any party hereto without the prior
written consent of the other party; provided, however, that Buyer may assign
this Agreement or delegate the performance of its obligations to a subsidiary or
Affiliate of Buyer or without the consent of Sellers so long as such assignment
or delegation, in no way limits, diminishes or alters the nature or extent of
Sellers’ rights, interests, or remedies herein.  Notwithstanding anything in
this Agreement to the contrary, expressed or implied, this Agreement is not
intended to confer any rights or remedies on any person other than the parties
and their respective successors and permitted assigns.
 
7.4                Entire Agreement.  Except as otherwise provided in this
Agreement, this Agreement and the other Transaction Documents set forth the
entire understanding of the parties with respect to the subject matter hereof
and thereof and this Agreement and the other Transaction Documents supersede all
prior agreements concerning the subject matter hereof and thereof.  No party is
relying upon any statement or representation of any other party except as
expressly set forth herein and each party is relying on its own judgment in
connection with the execution of this Agreement and the other Transaction
Documents and the consummation of the Transactions.
 
7.5                 Notices. All notices, claims, certificates, requests,
demands and other communications pursuant to this Agreement or any other
Transaction Document shall be in writing and shall be deemed to have been duly
given to Buyer or to all Sellers, as the case may be, (a) when delivered, if
delivered by hand; (b) one business day after transmitted, if transmitted by a
nationally-recognized overnight courier service, (c) when sent by electronic
mail; or (d) three business days after mailing, if mailed by registered or
certified mail, postage prepaid, return receipt requested, and in each case to
the parties at the following addresses (or at such other address for such party
as shall be specified in a notice given in accordance with this Section 7.5):
 
23

--------------------------------------------------------------------------------



 
If to Sellers:
     
Dr. Thinh Nguyen, M.D.
   
Dr. Han C. Phan
   
2897 N. Fulton Drive NE
   
Atlanta, GA 30305
   
Email: thinhmd@yahoo.com
       
With copies to, which shall not constitute notice to Sellers:
         
Carl L. Sollee, Esq.
   
Sollee Law, LLC
   
1376 Sheffield Drive, NE
   
Atlanta, GA 30329
   
Email:  carl@solleelaw.com
             
If to Buyer:
ACSH Urgent Care of Georgia, LLC
   
5429 LBJ Freeway, Suite 850
   
Dallas, Texas  75240
   
Email: mthompson@americancaresource.com
   
Attention:  Matthew D. Thompson, CFO
       
with copies to, which shall not constitute notice to Buyer:
         
ACSH Urgent Care of Georgia, LLC
   
c/o Baker Donelson Bearman Caldwell & Berkowitz
   
420 20th Street North, Suite 1400
   
Birmingham, AL  35213
   
Email: awinger@americancaresource.com
   
Attention:  Adam S. Winger



7.6                 Governing Law, Venue, Waiver of Jury Trial.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, excluding any conflicts-of-law rules or principles that might refer
the governance or construction of this Agreement to the laws of another
jurisdiction.  The parties hereto hereby irrevocably submit to the jurisdiction
of the courts of the State of Georgia, in each case located in Atlanta, Georgia,
and appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or the Transactions and each party hereby irrevocably
agrees that all claims in respect of such dispute or proceeding may be heard and
determined in such courts, which courts shall be the exclusive courts of
jurisdiction and venue.  The parties irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any dispute arising out of or relating to this
Agreement or the Transactions brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
This consent to jurisdiction and venue is being given solely for purposes of
this Agreement and is not intended to, and shall not, confer consent to
jurisdiction or venue with respect to any other dispute in which a party to this
Agreement may become involved.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
24

--------------------------------------------------------------------------------


7.7                 Costs of Enforcement.  If Buyer or Sellers files suit or
other action to enforce the terms of this Agreement or to obtain performance as
required in this Agreement, then the prevailing party in any such suit or action
will be entitled to recover all reasonable costs, including reasonable
attorneys’ fees and costs, from the non-prevailing party as part of any judgment
in such suit or action, subject, as applicable, to the Loss Limit.  The term
“prevailing party” will mean the party in whose favor final judgment after
appeal (if any) is rendered with respect to the claims asserted in the
complaint.
 
7.8                 Schedules and Exhibits; Usage.  All Schedules and Exhibits
attached hereto are hereby incorporated in this Agreement as if set forth in
full herein and, unless otherwise defined therein, all terms used in any
Schedule or Exhibit shall have the meanings assigned to such terms in this
Agreement.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time may be amended, modified or supplemented, including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes and references to
all attachments thereto and instruments incorporated therein.
 
7.9                 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and shall be valid and effective for all purposes.
 
25

--------------------------------------------------------------------------------


7.10             No Requirement To Refer.  Notwithstanding anything contained
herein, nothing in this Agreement shall be construed to induce, encourage,
solicit or reimburse the referral of any patients or business, including any
patients or business funded in whole or part by federal or state government
programs (i.e., Medicare, Medicaid, TRICARE, etc.) or to limit the freedom of
any patient of Sellers, Buyer or any of their Affiliates to choose the hospital,
healthcare facility or physician from whom such patient will receive medical
services.  The parties acknowledge that there is no requirement under this
Agreement or any other agreement between the parties that Sellers or any of
Sellers’ Affiliates refer patients or business to Buyer, any medical practice,
walk-in clinic or urgent care clinic managed by Buyer or its Affiliates,
including the Company after the Closing Date. No payment made under this
Agreement will be in return for the referral of patients or business, including
those paid in whole or part by federal or state government programs.  The
parties acknowledge that none of the benefits granted Sellers or any of his
Affiliates hereunder are conditioned on any requirement that any such person
make referrals to, be in a position to make or influence referrals to, or
otherwise generate business for Buyer, any medical practice, walk-in clinic or
urgent care clinic managed by Buyer or any of their Affiliates, including the
Company after the Closing Date.
 
7.11              Fair Value.  Buyer and Sellers acknowledge that the terms of
this Agreement have been negotiated at arms’ length and that the Purchase Price
constitutes fair value for the Interests.


[Signature page follows]
 
26

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of Buyer and each of the Sellers as of the
Effective Date.



BUYER:     ACSH URGENT CARE OF GEORGIA, LLC a Georgia limited liability company
     By:
/s/ Matthew D. Thompson
 Name:       Matthew D. Thompson  Title:         Chief Financial Officer    
SELLERS:      By:
/s/ Thinh D. Nguyen
 Name:       Thinh D. Nguyen, M.D.      By:
/s/ Han C. Pahn
 Name:       Han C. Pahn

 
27

--------------------------------------------------------------------------------

Schedule 1.7
Purchase Price Allocation


Description
 
Fair Market Value and Allocation
       
Class I  [cash, deposits]
 
$
30,000
 
Class II  [marketable securities]
   
0
 
Class III  [accounts receivable]
 
Pending1
 
Class IV  [inventory]
   
15,000
 
Class V  [fixed assets]
   
143,000
 
Class VI  [N/A
   
0
 
Class VI  [non-compete]
   
12,000
 
Class VII  [goodwill]
 
Pending2
 
Total
 
$
880,000
           

 

--------------------------------------------------------------------------------

1 The value of the Accounts Receivable as of the Closing Date will be equal to
the value of the Closing AR, determined in accordance with Section 2.20.
2 Upon final determination of the Closing AR, the amount allocated to Goodwill
will be calculated as the difference between the Purchase Price ($880,000) and
all of the other allocation categories.
 
28

--------------------------------------------------------------------------------


Schedule 2.5


(List of Assets)


A. Waiting Room
 
-16 chairs
 
-One table
 
-Two lamps
 
-1 Sony Flat Screen TV
B. Registration
 
-2 computers
 
-1 Laptop
 
-3 chairs
 
-1 Multifunction Printer
 
-1 Label maker
 
-1 Scanner
 
-1 Credit Card Terminal
 
-Phone x 2
C. Triage
 
-Blood Pressure
 
-Chair
 
-Scale
 
-Thermometer
D. Exam Rooms -6 total
 
-Chair x 6
 
-Ritter 204 x 6
 
-Otoscope Set x 3
 
-Speculum Set  x1
 
-Trash x 6
 
-EKG with Laptop x 1
 
-Pulmonary Function Test x 1
 
-Nebulizer x 1
E. Trauma Room x 1
 
-Stryker stretcher x 1
 
-AED x 1
 
-OSHA First Aid Box
 
-Chair x 1
 
-Oxygen tank x 1
 
-Light with Stand x 1
F. Nurse Station
 
-Xray Computer x 1
 
-Desktop computer x 1
 
-1 chair
 
-1 mini medication Refig.

 

--------------------------------------------------------------------------------

 
-1 Standard Refig.
 
-Eye wash setup on Faucet
E. Break Room
 
-Small table with 2 chairs
 
-one microwave
F. Xray Room
 
-Xray machine package
 
-Table/Cassettes/Computer/Monitor/Collimator/Wall Bucky
 
-one chair
G. Physician Back Room
 
-1 computer
 
-1 chair
 
-Phone x 1
H. Lab
 
-Quest supplies
 
-Labcorp Centrifuge
I. Misc.
 
-Arts/Paintings
 
-Metal Storage shelf- x 2
 
-Misc Medical supplies
 
-Misc Medical Medications

 

--------------------------------------------------------------------------------

Schedule 2.7


(Required consents)


See Schedule 2.9 for list of Payor Contracts pursuant to which the consummation
of the Transaction require notice to or consent of the Payor (e.g., Cigna and
Humana).  This disclosure qualifies Sections 2.6 and 2.7 and  2.15 of the
Agreement in the manner and to the extent set forth in each of the respective
Sections.
 

--------------------------------------------------------------------------------

Schedule 2.8


(Legal Proceedings)


None
 

--------------------------------------------------------------------------------

Schedule 2.9


(Contracts)


Lease


Stonewalk and Windward Shopping Center Lease between MedHelp, LLC and Real
Development Windward, LLC dated September 16, 2009.  Note assignment fee,
Section 13(a).


Medical Claims


Business Associate Agreement between MedHelp, LLC and KBS Solutions, LLC dba PV
Billing (Medical Claims Services)


Medical Claims Services Agreement between MedHelp and PV Billing


Electronic Medical Records


Practice Velocity Software License and Services Agreement


Payor Agreements


Cigna Healthcare of Georgia Ancillary Services Agreement July 1, 2010 (120 day
notice requirement of business sale), Cigna can terminate. See Section 6.8.


Nov 1, 2013 Amendment to Cigna Ancillary Services Agreement.


United Healthcare Insurance Company Medical Group Participation Agreement May
20, 2010.   See 3.1 & 10.4 re assignment


Choice Care Ancillary Participation Agreement dated July 2010. Assignment
requires consent, but no reference to share purchase.


Coventry Healthcare of Georgia, Inc.  Dec 1, 2010, Section 2.10 duty to notify
of change of management.  Assignment provision not triggered w/share sale.


Humana Ancillary Provider Participation Agreement July 2010 Section 2.21 broad
assignment provision, requiring notice and approval of the Transaction.


Multiplan, Inc. MPI Participating Provider Agreement March 1, 2011, Section 9.4
addresses assignment, does not appear to be triggered


Blue Cross Blue Shield Healthcare Plan of Georgia, Inc. Ancillary Provider
Agreement Aug 2010 and Oct 2010
 

--------------------------------------------------------------------------------

Governmental Payors


Centers for Medicare & Medicaid Services 855B Medicare Enrollment Approval
Notification


QTC Medical Group, Inc. Agreement Sept 2013


Humana Military Healthcare Services, Inc. Urgent Care Center Agreement (TRICARE)


Miscellaneous


URL License (see Schedule 2.14)


Patient Marketing Service with Zocdoc.com ($300/month cancellable at any time)
 

--------------------------------------------------------------------------------

Schedule 2.10(a)


(Material Suppliers)


Top Ten Suppliers and Vendors


The Company uses the following two companies for medical Supplies.


1. McKesson Medical Surgical
-Account number 4204402


2. Anda Meds
-Account number 397068
 

--------------------------------------------------------------------------------

Schedule 2.10(b)


Payors


Private and governmental payors are identified in the contracts referenced
Schedule 2.09.  Their addresses are incorporated by reference to the contracts
themselves, a copy of which has been provided to Buyer.


The top five Payors are:
1. QTC/VA
2. United HealthCare
3. Cigna
4. Aetna
5. BC/BS
 

--------------------------------------------------------------------------------

Schedule 2.11


(Financial Statements)


The Financial Statements described below are attached hereto and incorporated
herein by reference:


2011 Financial Statements


Statement of Assets, Liabilities and Equity – Income Tax Basis (December 31,
2011)


Statement of Income and Expenses – Income Tax Basis for the 12 months ending
December 11, 2011


2012 Financial Statements


Statement of Assets, Liabilities and Equity – Income Tax Basis (December 31,
2012)


Statement of Income and Expenses – Income Tax Basis for the 12 months ending
December 31, 2012


2013 Financial Statements


Statement of Assets, Liabilities and Equity – Income Tax Basis (December 31,
2013)


Statement of Income and Expenses – Income Tax Basis for the 12 months ending
December 31, 2013


2014 Financial Statements


Statement of Assets, Liabilities and Equity – Income Tax Basis (September 30,
2014)


Statement of Income and Expenses – Income Tax Basis for the 9 months ending
September 30, 2014
 

--------------------------------------------------------------------------------

Schedule 2.12


(Liabilities)


The Company has no Liabilities except (i) those that have been incurred in the
ordinary course of the Company’s Business consistent with past practice, (ii)
those that are reflected in the Current-Year Financial Statements and (iii) the
Assumed Payables.
 

--------------------------------------------------------------------------------

Schedule 2.13(a)


(Insurance Policies)


Nationwide Mutual Fire Insurance Company – General Liability
Landmark American Insurance Company – Professional Liability


Schedule 2.13(b)


(Claims and notices under Insurance Policies)


None
 

--------------------------------------------------------------------------------

Schedule 2.14


(Intellectual Property Rights)


None, except for the rights granted to use the urgentcareatlanta.com URL
pursuant to that certain License Agreement by and between the Company and Phuong
Vu, dated October 29, 2014.
 

--------------------------------------------------------------------------------

Schedule 2.15


(Payor Programs)


The Cigna and Humana Payor Agreements entitle the Payors to receive notice of
the transaction and the opportunity to terminate unless they approve.
 

--------------------------------------------------------------------------------

Schedule 2.16(a)


(Notices of violation of law/audits)


None
 

--------------------------------------------------------------------------------

Schedule 2.17(a)


(List of Permits)


Milton Business License
 

--------------------------------------------------------------------------------

Schedule 2.21(a)


(Service Providers)


See attached Medhelp-Employee List, which is incorporated by reference.  By
agreement with the Buyer, the cleaning crew and window washer independent
contractors are excluded.
 

--------------------------------------------------------------------------------

Schedule 2.22


(Benefit Plans)


None, but the Company does pay an extra $200 per month to each employee to
enable employees to obtain healthcare insurance on their own.
 

--------------------------------------------------------------------------------

Schedule 2.24


(Absence Certain Changes)


None
 

--------------------------------------------------------------------------------

EXHIBIT A


PROMISSORY NOTE


$100,000
October 31, 2014



FOR VALUE RECEIVED, ACSH URGENT CARE OF GEORGIA, LLC, a Georgia limited
liability company (“Borrower”), hereby promises to pay to HAN C. PHAN and THINH
D. NGUYEN, M.D., each an individual resident of the State of Georgia,
(collectively referred to as “Lender” or “Sellers”), at 2897 N. Fulton Drive NE,
Atlanta, GA 30305, or at such other place or to such other account as may be
designated in writing by Dr. Nguyen from time to time (the “Lender Address”),
the principal sum of $100,000, together with interest on the unpaid balance
thereof at the rate, on the terms and subject to the conditions set forth
herein.
 
This Promissory Note (this “Note”) is delivered by Borrower pursuant to and in
accordance with the terms and conditions of that certain Membership Interest
Purchase Agreement dated as of October 29, 2014, by and among Borrower and
Lender (the “Purchase Agreement”).  Capitalized terms used and not otherwise
defined in this Note shall have the meanings ascribed to such term in the
Purchase Agreement.
 
1.                    Interest Rate.  The unpaid principal balance of the Note
shall bear simple interest at a fixed interest rate of five percent (5%) per
annum (the “Interest Rate”).  In no event shall the amount of interest due or
payable under this Note exceed the maximum rate of interest allowed by
applicable law, as amended from time to time.  If any payment of interest or in
the nature of interest would, under applicable law, cause the foregoing interest
rate limitation to be exceeded, then the excess payment shall be credited as a
payment of principal, unless Borrower notifies Lender that Borrower desires to
have the excess sum returned to Borrower.
 
2.                    Maturity.  If not sooner prepaid pursuant to the terms of
this Note, the unpaid principal balance and all accrued but unpaid interest
under this Note shall be due and payable one year from the date of this Note
(the “Maturity Date”).
 
3.                    Prepayment.  The principal amount of this Note may be
prepaid in full or in part at any time without penalty.  Any such prepayment
shall be first applied to accrued but unpaid interest, and the balance, if any,
to principal.
 
4.                    Method of Payment.  Payments made pursuant to this Note
shall be made in cash or immediately available funds to the Lender Address or by
electronic or wire transfer to an account designated by Lender in writing.  By
Lender's acceptance of this Note, Lender acknowledges that upon satisfaction of
all payments pursuant to this Note, Borrower's obligations to Lender under this
Note shall be deemed satisfied in full.  Upon such satisfaction, Lender shall
deliver this Note to Buyer with an indication on the face of the Note that the
Note has been paid in full.
 
5.                   Lender Instruction.  Notwithstanding the separate and
unequal amounts that may be payable to Sellers pursuant to such parties’
proportionate ownership of the Interests, Sellers hereby jointly instruct
Borrower to make all payments under this Note to Dr. Nguyen.  By execution and
delivery of the Note, each of Sellers hereby waives any claim or defense he or
she may have regarding the obligation of Borrower to pay either Seller separate
and apart from the payment made to the other.
 

--------------------------------------------------------------------------------

6.                    Offset by Borrower.  Borrower may offset amounts owed to
Borrower by Lender under any of the Transaction Documents, including pursuant to
Section 6.5 of the Purchase Agreement, against any amount owed to Lender by
Borrower under this Note, whether or not such amounts are currently due under
this Note.
 
7.                    Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs of this Note are used only for convenience of
reference and shall not be considered in construing the contents of this Note.
 
8.                   Severability.  No determination by any court, agency or
other governing body that any provision of this Note is invalid or unenforceable
in any instance shall affect the validity or enforceability of (a) any other
such provision or (b) such provision in any circumstance not controlled by such
determination.  Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.
 
9.                   Disputes.  The provisions relating to governing law, venue
and waiver of jury trial set forth in Section 7.6 of the Purchase Agreement are
incorporated in their entirety into this Note as if such provisions were set
forth in this Note.  In any litigation between Borrower and Lender concerning
this Note, or any default hereunder, the prevailing party shall be entitled to
recover reasonable attorneys fees and expenses.
 
10.                 Modification.  This Note may be modified, amended,
discharged or waived only by an agreement in writing signed by Borrower and
Lender.
 
11.                 Not a Negotiable Instrument.  This Note shall not be deemed
to be a negotiable instrument, and the rights and obligations under this Note
may not be assigned or delegated by Borrower or Lender without the other party’s
prior written consent.
 
12.                 Relationship.  Nothing contained in this Note shall be
deemed or construed to create a partnership, tenancy-in-common, joint tenancy,
joint venture or co-ownership by or between Borrower and Lender.


[Signature Page Follows]
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note in favor of Lender as
of the Closing Date.



 
BORROWER:
     
ACSH URGENT CARE OF GEORGIA, LLC,
 
a Georgia limited liability company
      By:
 /s/ Matthew D. Thompson
  Name:    Matthew D. Thompson   Title:      Chief Financial Officer      
LENDER:
      By:
 /s/ Thinh D. Nguyen
  Name:    Thinh D. Nguyen, M.D       By:
 /s/ Han C. Phan
  Name:    Han C. Phan

 
[Signature page to Promissory Note]
 

--------------------------------------------------------------------------------

EXHIBIT B
 
MEDICAL DIRECTOR EMPLOYMENT AGREEMENT


THIS MEDICAL DIRECTOR EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as
of October 31, 2014 (the “Effective Date”), by and between MEDHELP, LLC, a
Georgia limited liability company (“Company”), and THINH NGUYEN, M.D.,
(“Physician”), a physician duly licensed and registered to practice medicine
under the laws of the State of Georgia (“State of Licensure”).
 
RECITALS:
 
A.     Company engages in the business of rendering urgent care and other
professional medical services at multiple centers including those located within
the State of Licensure (together with any future center owned, operated or
managed by Company, collectively, the "Centers").
 
B.       Company and QTC Medical Group, Inc., a Medical Corporation are parties
to that certain Agreement Between Independent Contractor and QTC Medical Group,
Inc. (“QTC”), effective as of September 18, 2013, pursuant to which Company,
among other things, provides certain examination and evaluation services to
veterans (as it may be amended from time to time and any successor agreement(s)
between QTC and the Company, the “QTC Contract”).
 
C.       Company desires to employ Physician, and Physician desires to accept
such employment, to render professional medical services at the Centers and to
provide such other services as described herein, all on the terms and conditions
set forth herein.
 
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises and conditions set forth herein, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Physician and Company
agree as follows:
 
1.                    Employment.  Company hereby employs Physician and
Physician hereby accepts such employment upon the terms and conditions set forth
herein.
 
2.                    Physician’s Services and Responsibilities.
 
(a)            General.  From the Effective Date until the Transition Date
(described below), Physician shall serve, on a full-time basis, as the medical
director of the Center located at  5304 Windward Parkway, Alpharetta, Georgia
30004 (the “Primary Center”). In such capacity, Physician shall perform the
services Company may request from time to time, including those set forth on
Exhibit A attached hereto (collectively, the “Director Services”), for and on
behalf of Company, Monday through Friday from 9:00 a.m. and 5:00 p.m.
 
1

--------------------------------------------------------------------------------

(b)            Veterans Affairs.  Promptly after the Effective Date, Physician
shall assist Company in identifying, recruiting, employing, and training a
full-time replacement physician to serve as the medical director of the Primary
Center.  On the date Physician fully transitions, to the reasonable satisfaction
of Company, the medical director responsibilities to the replacement director
(the “Transition Date”), which the parties anticipate occurring within six
months after the Effective Date, Physician would commence serving as the QTC
Medical Director for the Company and its Affiliates (defined below).  In such
capacity, Physician would be principally responsible for (a) the development,
expansion, implementation, and oversight of the service offering rendered under
the QTC Contract (the “QTC Program”), and (b) for such other services and as
further described in Exhibit A attached hereto (collectively, the “QTC Services”
and together with the Director Services, collectively, the “Services”). 
Physician’s duties with respect to the QTC Program will extend to all Centers of
the Company and its Affiliates, and Physician will be expected to make
occasional out-of-town trips (not to exceed two per calendar quarter) to ensure
the successful operation and implementation of the QTC Program.  Other
professionals to be trained in the QTC Program will travel to the Primary Center
for such training; provided that (i) if the applicable trainee’s Center is
within 150 miles of the Primary Center or (ii) if, due to clinical scheduling or
otherwise, such travel by the applicable trainee is either unfeasible or is
materially detrimental to the Company, then Physician shall travel to the
trainee’s Center notwithstanding the previously-described two-trip limitation. 
For purposes of this Agreement the term "Affiliate" means any person or entity
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, Company.
 
(c)            Full-Time Status.  As a full-time employee, Physician shall
devote substantially all of Physician's working time, energies, and skills to
the exclusive furtherance of Company’s business, which shall require no less
than 40 hours per week, and shall serve Company diligently and to the best of
Physician's ability.  Notwithstanding the foregoing, Physician shall be allowed
to continue acting as medical director for Infinity Integrated Medical d/b/a
Natural Health Atlanta, provided that (i) such service does not impede or impair
Physician’s obligations to Company (including the requirement that Physician
work at least 40 hours per week), and (ii) Infinity Integrated Medical d/b/a
Natural Health Atlanta does not engage in the operation, ownership or management
of any urgent, primary care, or occupational health clinics.
 
(d)            Authority and Control of Company.  Physician shall perform the
Services in accordance with the policies, procedures, rules and regulations
Company may establish and implement from time to time, and all work performed by
Physician shall be subject to review and evaluation by Company or a clinical
representative thereof.  Subject to the exercise of Physician's independent
medical judgment as set forth in Section 8 below, Physician shall accept all
patients assigned to Physician by Company.
 
(e)            Conflicts.  Physician shall devote Physician's best efforts to
fulfill Physician's obligations hereunder.  To that end, except as provided in
Section 2(c) above, Physician shall not, while employed by Company, engage in
any other professional or business activity which may reasonably be expected to
(i) impede or interfere with Physician’s performance of Physician’s duties
hereunder or (ii) conflict with Physician’s undivided loyalty to Company,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage, without the prior written consent of Company, which consent shall not
be unreasonably withheld.  Notwithstanding any consent given by Company,
Physician agrees that the staffing and scheduling needs of Company shall be
given priority over any other professional activity in which Physician is
permitted to engage.  Any consent granted to Physician to engage in another
professional or business activity shall be revocable by Company, in Company’s
sole discretion, at any time upon written notice to Physician.  Upon receipt of
such notice, Physician immediately shall cease and desist from such activity.
 
2

--------------------------------------------------------------------------------

(f)            Payor Contracts.  Physician shall cooperate with Company and take
all necessary or appropriate action to participate, and shall at all times
maintain participating physician status, in the payment plans of all private and
governmental third-party payors, health maintenance organizations, preferred
provider organizations, and other health benefit programs (collectively, "Payor
Programs") with which Company (or any of its affiliates) may contract.  At the
request of Company, Physician shall (i) enter into contracts with Payor Programs
in Physician’s capacity as an individual, licensed healthcare provider (the “New
Contracts”), and (ii) with respect to all contracts with Payor Programs existing
as of the Effective Date (the “Existing Contracts” and together with the New
Contracts, the “Payor Contracts”), provide notice to, and obtain consents from,
all applicable payor parties under such Existing Contracts as required by the
terms of the Existing Contract in order for Physician to render the Services for
the economic benefit of Company.  Physician shall maintain in good standing
(unless Company specifically directs Physician in writing otherwise) all Payor
Contracts, and Physician shall not take any action to amend or renegotiate the
terms of any Payor Contract without at least 30 days’ prior written notice to
Company.
 
(g)            Excluded Contracts.  Physician acknowledges that Company and its
Affiliates (i) are parties to Existing Contracts, (ii) may enter into New
Contracts, and (iii) may acquire, manage, and transact with other companies that
are or may become parties to New Contracts or Existing Contracts, each with
governmental subcontractors and other companies (including those similar to QTC
such as Logistics Health Incorporated, Inc. (LHI) and Veterans Evaluation
Services, Inc. (VES)), that provide compensation for services similar to those
performed under the QTC Contract (collectively, the “Excluded Contracts”).
 
3.                    Financial Terms.
 
(a)            Assignment of Professional Fees.  Except as otherwise agreed by
the parties, Physician agrees that, during the term of this Agreement, Physician
shall not bill to or collect from any patient or third party payor any amount
for Services rendered under this Agreement.  Physician irrevocably assigns and
grants to Company the right to bill and collect from patients and all Payor
Programs for all Services rendered by Physician under this Agreement.  Upon
request by Company, Physician shall execute a CMS Form 855R and any other
appropriate documentation to effectuate assignment to Company of Physician’s
professional fees for Services rendered to patients.
 
(b)            Compensation.  In consideration of the Services, Company shall
pay Physician, subject to all applicable payroll taxes and required
withholdings, the compensation set forth in this Section 3(b) (the
"Compensation").
 
 (i)             Director Compensation.  In consideration of the Director
Services, from the Effective Date until the Transition Date, Company shall pay
Physician based on an annual salary of $248,000 (the “Director Compensation”).
 
 (ii)            Post-Transition Compensation.  After the Transition Date,
Company shall pay Physician annual compensation at the base rate of $150,000
(the “Base Compensation”).  In addition to the Base Compensation, after the
Transition Date, Company shall pay Physician the following contingent
compensation (the “Contingent Compensation”): (A) 70% of the Net QTC Collections
(defined below) attributable to Physician’s personally performed services, and
(B) 15% of all Net QTC Collections attributable to services rendered by all
other providers.  Physician shall be entitled to the Contingent Compensation
after the Transition Date regardless of the date the medical service giving rise
to such payment was rendered.  Notwithstanding the foregoing, Company’s
obligation to pay the Contingent Compensation, if any, shall be conditioned on
Physician being an employee of the Company and not being in breach of this
Agreement, both on the date payment is to be made.
 
3

--------------------------------------------------------------------------------

 (iii)           Net QTC Collections.  For purposes of this Section 3(b), the
term “Net QTC Collections” means the amount actually received under the QTC
Contract (but not any other Payor Contract including the Excluded Contracts),
which amount is reported on Company’s books and records as of the date the
Contingent Compensation is calculated from time to time, minus the amount
received, in whole or in part, from QTC Services that constitute “designated
health services,” as such term is defined in 42 U.S.C. § 1395NN(h)(6), that are
ordered, prescribed, or referred by Physician and not personally performed by
Physician; minus any amount Company is required to refund to QTC or to any
patient whose treatment was paid in whole or in part by QTC.  Notwithstanding
anything to the contrary in this Agreement, all amounts received on account of
services rendered by any provider or at any Center of the Company or its
Affiliates that are either payable under an Excluded Contract or are otherwise
not payable under the QTC Contract shall not be included in the definition of
“Net QTC Collections.”
 
(c)            Method and Timing of Payment.  The Director Compensation and the
Base Compensation shall be payable in bi-weekly installments according to the
Company’s normal payroll procedures.  The Contingent Compensation shall be due
and payable in the payroll cycle immediately following the 45th day after the
close of each calendar quarter.  The Director Compensation, the Base
Compensation, and the Contingent Compensation will be subject to all applicable
payroll taxes and required withholdings.
 
(d)            Compensation Adjustment.  If, at any time during the term of this
Agreement, QTC or any federal, state or local laws, rules, regulations or
interpretations prohibit, restrict, limit, or deprive either party of the
practical realization of their respective material benefits contemplated by this
Agreement, including, without limitation, (i) the employment by Company of
Physician, (ii) the amount or method of payment of the Compensation, or (iii)
the receipt by Company of payment or reimbursement in respect of physician or
other nonphysician services under any Payor Contract (including the QTC
Contract), then the parties shall negotiate in good faith to amend this
Agreement in a manner consistent with any such prohibition or restriction and
which preserves for the parties, as nearly as possible, the practical
realization of the material benefits contemplated by this Agreement.  If the
parties cannot reach agreement on such amendment prior to the effective date of
such rule, regulation or interpretation, this Agreement shall terminate as of
the last day of the month after such change becomes effective.
 
(e)            Benefits.  In accordance with their terms, Physician shall be
entitled to participate in any plans, insurance policies or contracts maintained
by Company relating to retirement, health, disability and other related
benefits; provided however that nothing contained herein shall be deemed to
impose any obligation on the Company to adopt or maintain any such plans,
policies or contracts.  Physician’s rights and entitlement with respect to any
such benefits shall be set forth in Company’s employee handbook, and subject to
the provisions of the relevant plans, contracts or policies providing such
benefits.
 
4

--------------------------------------------------------------------------------

(f)            Vacations; Sick Leave; Continuing Medical Education. During each
year of the Agreement, Physician shall be entitled to 15 days of paid time off
(including vacation and sick leave time), which may be used in accordance with
the terms and conditions set forth in the Company’s employee handbook and at
such time or times as shall be approved by Company. In the event of termination
of employment, Physician shall be entitled to receive payment for any unused
paid time off; provided that Physician complies with all terms and conditions of
this Agreement and the Employee Handbook.  In addition, Physician shall be
entitled to such holidays as Company may approve. Physician is encouraged and is
expected from time to time to attend meetings, continuing medical education,
professional conventions, and post-graduate courses in Physician’s field of
medicine.  After the first full year of Physician’s continuous employment with
Company, Company shall reimburse Physician for up to $2,500.00 per year for such
continuing medical education activities; provided that such educational
activities must directly relate to Physician’s duties hereunder and be
preapproved by Company.
 
4.                    Physician’s Representations, Warranties and Covenants. 
Physician represents, warrants, and covenants at all times during the term of
this Agreement that Physician:
 
(a)            is and will maintain a full and unencumbered license, in good
standing under the laws of the State of Licensure, to engage in the practice of
medicine, and said license will not be suspended, revoked or restricted in any
manner at any time during the term of this Agreement;
 
(b)            has and will maintain current controlled substances registrations
issued by applicable state authorities and the United States Drug Enforcement
Administration, which registrations have not been surrendered, suspended,
revoked or restricted in any manner;
 
(c)            has and will maintain at least the minimum continuing medical
education credits required by the applicable governing board;
 
(d)           has disclosed to Company the prior occurrence of any of the
following matters, and will disclose the occurrence of any such matters after
the Effective Date immediately upon the occurrence thereof:
 
 1.              any malpractice suit, claim (whether or not filed in court),
settlement, settlement allocation, judgment, verdict or decree against
Physician;
 
 2.             any disciplinary, peer review or professional review
investigation, proceeding or action instituted against Physician by any
licensure board, hospital, school, health care facility or entity, professional
society or association, third-party payor, peer review or professional review
committee or body, or governmental agency;
 
 3.              any complaint, conviction or allegation involving Physician’s
commission of a felony, or any other crime involving moral turpitude;
 
 4.              any investigation or proceeding, whether administrative, civil
or criminal, relating to an allegation against Physician of filing false health
care claims, violating anti-kickback laws, or engaging in other billing
improprieties relating to the practice of medicine;
 
 5.              any illness or condition that may impair Physician’s ability to
exercise sound medical judgment;
 
 6.              any use of drugs (whether or not prescribed) or alcohol, which,
in Company’s reasonable opinion could compromise the reputation or quality of
medical care at the Centers, or any participation in any alcohol or controlled
substance detoxification, treatment, recovery, rehabilitation, counseling,
screening or monitoring program;
 
5

--------------------------------------------------------------------------------

 7.              any allegation, investigation or proceeding based on any
allegation, against Physician, relating to the alleged or potential violation by
Physician of professional ethics or standards, or the engaging by Physician in
illegal, immoral or other misconduct (of any nature or degree), relating to the
practice of medicine
 
 8.              any denial or withdrawal of an application in any state for
licensure as a Physician, for board certification or recertification, for
participation in any third party payment program, for state or federal
controlled substances registration, or for malpractice insurance; an
 
 9.              any rejection or exclusion, for any duration, from
participation in any Payor Program.
 
(e)            shall submit to periodic, random drug testing in accordance with
the Company’s policies;
 
(f)            shall abide by the rules, regulations, policies and directives of
Company;
 
(g)           shall render the clinical Services to patients, as applicable, at
the Centers in a competent, professional and ethical manner, in accordance with
prevailing standards of general medical practice, and in material compliance
with all applicable statutes, regulations, rules, orders and directives of any
and all applicable governmental and regulatory bodies having competent
jurisdiction;
 
(h)           shall use Physician’s best efforts to assist Company in
maintaining the QTC Contract and expanding the QTC Program;
 
(i)             shall, in connection with the provision of the Services, use the
equipment, instruments, pharmaceuticals and supplies furnished by Company for
the purposes for which they are customarily used and in a manner consistent with
sound medical practice; and
 
(j)             shall complete and maintain, in a timely manner, adequate and
legible patient records with respect to all services rendered to patients at the
Centers according to the policies and procedures established and maintained by
Company.
 
5.                   Professional Liability.   Company shall obtain, maintain,
and pay all premiums for a professional liability (malpractice) insurance policy
covering claims and losses resulting from the Services provided at the Centers
during the term of this Agreement, regardless of whether any such claim or loss
arises after the termination date of this Agreement (and Company shall obtain
appropriate tail professional liability (malpractice) insurance coverage or
other equivalent coverage for Physician upon termination of his employment). 
Physician will fully cooperate in the defense of any asserted claim, whether or
not this Agreement is still in effect.  Any services or activities performed for
third parties, not at the request or for the benefit of Company during or after
the term of this Agreement, or which are not covered by Company's professional
liability insurance policy, will not be deemed to be included in the definition
of "Services," and Professional shall not be deemed to be Company's agent or
contractor in performing such services or activities.  Company shall incur no
liability for such outside services or activities, vicarious or otherwise, and
Physician shall obtain and be solely responsible for the expense of professional
liability insurance covering all such outside services and activities, which
coverage shall contain commercially reasonable policy limits, and Physician
shall indemnify and hold harmless Company against the entirety of any loss or
threatened loss or expense (including attorneys’ fees and expenses)resulting
from, arising out of or relating to Physician’s outside services or activities.
 
6

--------------------------------------------------------------------------------

6.                    Term.  This Agreement shall become effective as of the
Effective Date.  Unless sooner terminated as provided herein, this Agreement
shall remain in full force and effect for 30 months after the Effective Date. 
This Agreement shall automatically renew on each anniversary of the Effective
Date for an additional 12 months.
 
7.                    Termination.
 
(a)            Pre-Transition Termination.  Physician shall have no right to
terminate this Agreement prior to the Transition Date.
 
(b)            Termination by Physician.  After the Transition Date, Physician
may terminate this Agreement without cause upon 60 days’ prior written notice to
Company.
 
(c)            Termination by Company.  Company may terminate this Agreement
(before or after the Transition Date) without cause upon 30 days’ prior written
notice to Physician.  Company may terminate this Agreement immediately by
providing written notice to Physician upon the occurrence of any of the
following:
 
 1.              Physician’s death;
 
 2.               Physician’s disability for a continuous period in excess of 90
days due to a mental or physical condition (other than pregnancy) that is
determined by a Physician selected by Company to be a permanently disabling
condition or a condition that will impair Physician’s ability to perform the
Services beyond said 90-day period;
 
 3.               Physician’s denial or instruction to a staff member to deny
treatment to any patient who presents for care before the close of the stated
business hours of the Center in which Physician is then working;
 
 4.               the expiration, suspension, termination, or amendment (in
manner which is economically detrimental to Company) for any reason, of the QTC
Contract;
 
 5.               the suspension, limitation, revocation, or cancellation of
Physician's license to practice medicine in the State of Licensure or any other
state, or the institution of disciplinary proceedings against Physician by any
such state or other applicable regulatory agency having jurisdiction over
Physician's professional license or conduct;
 
 6.               any change in control of Company, which shall include the sale
of all or substantially all of the assets of Company, the sale of 51% or more of
the equity of Company, or any merger or consolidation in which Company is not
the surviving entity;

 7.               bankruptcy, insolvency or cessation of operations of Company;
any voluntary or involuntary petition for bankruptcy, dissolution, liquidation
or winding‑up of the affairs of Company; any assignment by Company for the
benefit of creditors;
 
7

--------------------------------------------------------------------------------

 8.               Physician's insubordination, gross neglect of duty or
professional standards, dishonesty, disloyalty, failure to be available for work
when scheduled, willful inattention to the economic or ethical welfare of
Company;
 
 9.               Physician's failure or refusal to faithfully and diligently
perform the Services and comply with the provisions of this Agreement, including
providing the full scope of clinical services required for the particular Center
and patient population in which Physician is then working;
 
 10.            Physician uses drugs or alcohol, which, in the reasonable
opinion of Company, may be expected to interfere with Physicians duties
hereunder;
 
 11.            Physician’s engaging in criminal, unprofessional, unethical or
fraudulent conduct including without limitation,  or Physician is found guilty
of such conduct by any health care entity or governmental agency of competent
jurisdiction;
 
 12.            Company's inability to adequately insure Physician or the
termination of Company's professional liability policy covering Physician due to
Physician’s claims experience or error or omission of Physician;
 
 13.            Physician is excluded or suspended from participation in
Medicare, Medicaid or any other Payor Program; or
 
 14.            Physician’s breach of any representation or other material term
in this Agreement not described in any subsection (1) - (11) above, which breach
has not been cured to the reasonable satisfaction of Company within 30 days
after notice of such breach.
 
(d)            Termination Obligations.  Upon termination of this Agreement,
Physician shall (i) immediately repay any indebtedness owed by Physician to
Company; provided that Company may, in its sole discretion, deduct or offset any
amounts owed to Company by Physician from any amounts that may otherwise be due
to Physician from Company; (ii) Physician shall promptly deliver to Company all
property in Physician possession or control which belongs to Company, including,
without limitation, all equipment supplied to Physician for use at the Centers,
all materials, whether written, descriptive, or maintained in some other form,
relating to Company, the Centers, Company’s business affairs, patients, or
potential patients, and any other Confidential Information (as defined in
Section 10) then in Physician’s possession or control, and (iii) Physician shall
use Physician’s best efforts to cause for the continuation (without disruption
or interruption) of the Payor Contracts, including the QTC Contract for
Company’s benefit.
 
8.                   Independent Medical Judgment.  Physician shall make any and
all decisions pertaining or related to the practice of medicine and the care and
treatment of patients.  Notwithstanding any provision hereof to the contrary,
including but not limited to Section 2(d), Physician shall perform all services
with respect to the diagnosis and treatment of patients in such manner as
Physician, in the independent exercise of Physician’s independent medical
judgment, deems to be in the best interests of the patients.  The parties
specifically agree and acknowledge that Physician shall have full and final
authority over all medical decisions made in the course of Physician’s rendering
care and treatment to patients at the Centers.
 
8

--------------------------------------------------------------------------------



9.                    Referrals.  If, in the exercise of Physician's independent
medical judgment, Physician determines that it is in the best interest of a
patient to refer the patient to another physician, a hospital or other health
care facility, Physician shall refer such patient to a physician, hospital or
other health facility designated by Company unless the patient prefers to be
referred to another physician, hospital or other health care facility.
 
10.                Restrictive Covenants.  The restrictions contained in this
Section 10 are necessary to protect Company’s legitimate business interests,
which include, without limitation, established patient relationships, valuable
confidential and professional information, patient goodwill, and other goodwill
associated with Company’s business and the Centers.  Such restrictions are not
more restrictive than necessary to protect such interests, do not impose an
undue hardship on Physician and are otherwise reasonable in all respects.  If
any covenant in this Section 10 is determined to be void or unenforceable by a
court of competent jurisdiction, the parties authorize such court to modify the
violating provision in the minimum extent necessary to render such provision
enforceable; provided that no modification shall be made to render the
applicable covenant more restrictive with regard to Physician as originally
drafted by the parties.  The termination of the Physician’s employment, for any
reason, shall not eliminate or diminish any of the Physician’s obligations under
this Section 10. Company shall have the right to disclose the provisions of this
Agreement to any individual or entity who may employ, engage or retain Physician
form after the date hereof.
 
(a)            Noncompetition; Nonsolicitation.
 
 (i)             During the term of this Agreement, Physician shall not engage
in any activity which constitutes the practice of medicine except as an employee
of Company or engage in any other professional or business activity which
substantially interferes with the performance of the Physician's duties
hereunder;
 
 (ii)            For a period of two years following the expiration or
termination for any reason of this Agreement, (the "Covered Period"), to the
maximum extent permissible under Georgia law, including, without limitation,
under the Georgia Restrictive Covenant Act, O.C.G.A. §13-8-50, et. seq.,
Physician shall not, directly or indirectly, for Physician 's own account or for
others,  (i) call upon, solicit, divert or take away, any customers, clients, or
any of the patients seen or treated at the Center located at 5304 Windward
Parkway (but not other Protected Centers), (ii) hire, attempt to hire, contact
or solicit with respect to hiring, any employee or independent contractor
employed or engaged by Company or any of its Affiliates within the 24 month
period immediately preceding the expiration of the Covered Period, (iii) own any
interest in, lease, operate, manage, perform services for, extend credit to or
otherwise participate in (e.g., as a medical director, owner, lender, employee,
officer, consultant or contractor) any urgent care, occupational care or walk-in
medical business within a 15 mile radius of the Center located at 5304 Windward
Parkway (but not other Protected Centers).  The term “Protected Center” means
the Center or any and all other urgent care, occupational care or walk-in
medical center that Company or any of its Affiliates (as defined below) opens,
acquires, manages or commits (whether or not such commitment is binding) to
open, acquire, or manage at any time prior to or during the term of this
Agreement.  The foregoing is not intended nor shall it be interpreted to
prohibit Owner from referring any patient for any goods or services to any
health care center that in Owner’s independent medical judgment is in the best
interests of such patient.
 
9

--------------------------------------------------------------------------------

(b)            Confidential Information. 
 
 (i)             Physician hereby acknowledges and agrees as follows: (a) as a
result of Physician's employment by Company and the nature of the Physician’s
duties as an employee of Company, Confidential Information (as defined herein)
will be disclosed or made available to Physician solely for the purpose of
enabling Physician to perform such duties; (b) Company has expended substantial
sums to acquire and develop Confidential Information; (c) Company derives
substantial economic benefit from the fact that the Confidential Information is
not known to Company’s competitors; and (d) any unauthorized disclosure or use
of any Confidential Information would have a serious adverse effect on Company
and its legitimate business interests.
 
 (ii)            For purposes of this Agreement, the term "Confidential
Information" means any proprietary and confidential information or data which is
related to the medical practice or business activities of Company including,
without limitation, (a) all terms and conditions of this Agreement, and (b) any
concept, plan, design, program (including computer program), idea, procedure,
system, application, form, process, method, know-how, technique, technology or
other information which pertains or relates in any way to the medical practice
or business activities of Company including, without limitation (1) lists or
other compilations of or information concerning patients, clients, customers,
vendors or suppliers of Company, (2) the terms of any Payor Contract, pricing
methods and fee schedules, (3) clinical protocols, (4) “trade secrets” of
Company (as that term is defined in the Georgia Trade Secrets Act of 1990, as
may be amended, modified or restated from time to time, O.C.G.A. § 10-1-760, et
seq.), (5) personnel information, employee evaluations and employee compensation
information and (6) all other financial or proprietary business information. 
Confidential Information is limited to that information which is not (i)
publically available (other than as a result of unauthorized disclosure by
Physician or Sellers) or (ii) generally known within the industry in which the
Company operates.  Confidential Information is limited to that information which
is not generally known to the public (other than as a result of unauthorized
disclosure by Sellers) or within the industry in which Business is operated and
excludes anything known to Physician prior to the date of this Agreement
relating to the general operation of an urgent care clinic.
 
 (iii)          From and after the date hereof, Physician shall hold all
Confidential Information in confidence and, subject to subparagraph (iv) below,
shall not: (i) communicate or disclose any Confidential Information to any party
other than (A) Company, (B) agents and employees of Company who are authorized
to receive such information or (C) a party to whom or which such communication
or disclosure has been authorized by Company; (ii) duplicate, copy or make any
record of any Confidential Information; or (iii) use any Confidential
Information for the benefit of Physician or any party other than Company or for
any purpose other than the performance of Physician's duties as an employee of
Company. [Carl, since we have carved our non-proprietary info from the
definition of “Confidential Info” I don’t think we need this sentence any
longer.  Do you agree?]
 
 (iv)          Notwithstanding the foregoing provisions of this Section 10,
Physician may disclose Confidential Information to any party if and to the
extent required by law and, if such disclosure is made in a manner which
complies with the provisions of this subparagraph (iv), Physician shall have no
liability on account of such disclosure.  If Physician becomes legally required
to disclose any Confidential Information, Physician shall immediately notify
Company of such obligation, the specific Confidential Information which
Physician is required to disclose and the party to whom or which Physician is
required to make such disclosure so that Company, at its option, may seek a
protective order or other appropriate remedy or waive compliance with the
provisions of this Paragraph.  If Company elects to seek a protective order or
other appropriate remedy, Physician shall cooperate with, and not object to, any
such action.  If Company does not obtain the protective order or other remedy or
waives compliance with such provisions, Physician shall disclose only that
portion of such Confidential Information which Physician is legally required to
disclose.
 
10

--------------------------------------------------------------------------------

(c)            Expert Witness or Consultant.  Until the termination of this
Agreement and for two years thereafter, Physician shall not provide services as
an expert consultant or as an expert witness to any attorney, or any person
employed by an attorney, adverse to Company or any of its Affiliates without
first obtaining the approval of the Company.
 
(d)            Company’s Remedies for Breach.  If Physician breaches or
threatens to breach any of Physician’s covenants contained in this Agreement,
then, in addition to the recovery of damages, Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction
(either in law or in equity) to enforce the specific performance thereof by
Physician or to enjoin Physician from any further or continuing breach without
the necessity of showing actual damages or furnishing a bond or other security;
provided, however, that nothing herein contained shall be construed as
prohibiting Company from pursuing any other remedies available to it on account
of such breach including the recovery of damages from Physician. If Company
initiates and is successful in any legal action to enforce the provisions of
this Section 10 or to seek damages for any breach thereof, Company shall be
entitled to recover from Physician reasonable attorneys' fees and all other
costs incurred by it in connection with such legal action.  All remedies
provided herein shall be cumulative and not exclusive and shall be in addition
to any other remedies available at law or in equity to Company for any breach of
this Agreement.
 
11.                HIPAA and Patient Records.  Each party agrees that it will
comply with the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), including, without limitation, the privacy, security and electronic
transaction regulations adopted thereto.  All patient lists, charts, records and
case histories created or maintained at the Centers and all records and
information coming into the possession of Physician or Company which are the
property of any hospital or referring physician and for which Company has
assumed temporary or permanent custodial responsibility (collectively, “Patient
Records”) shall at all times be and remain the property of Company.  Unless
required by service of legal process, no Patient Record shall be disclosed by
Physician to any person not authorized by Company, except in strict accordance
with medical ethics and such further procedures and rules relating thereto as
are promulgated by Company from time to time.  Physician agrees that Physician
will not, during the term of this Agreement or at any other time thereafter,
divulge or disclose any information contained in the Patient Records to any
person or entity whatsoever, for any purpose whatsoever.  It is understood that
this prohibition does not apply to Patient Records for the purposes of
consultation, reference of another physician, claims in connection with
accidents or disability made by a patient, or other legitimate uses in
furtherance of Company’s business and the welfare of Company’s patients.
 
12.                 Miscellaneous.
 
(a)            Governing Law.  This Agreement shall be governed and interpreted
in accordance with, and the rights of the parties shall be determined by, the
laws of the State of Licensure without regard to principles of conflicts of
laws.
 
11

--------------------------------------------------------------------------------

(b)            Severability.  If any provision of this Agreement shall be
declared invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.
 
(c)            Amendment.  No alteration or modification of this Agreement,
including exhibits hereto, shall be valid unless made in writing and executed by
each of the parties hereto.
 
(d)            Counterparts.  This Agreement may be executed in more than one
counterpart, and delivered via facsimile or other electronic means, and each
executed counterpart shall be considered as the original.
 
(e)            Vested Rights.  No amendment, supplement or termination of this
Agreement shall affect or impair any rights or obligations which shall have
theretofore matured hereunder.
 
(f)             Successors.  This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, administrators,
executors, successors and representatives.
 
(g)            Notices.  Any notice or other communication by one party to the
other shall be in writing and shall be given, and be deemed to have been given,
if either hand delivered or mailed, postage prepaid, certified mail (return
receipt requested), addressed to the address specified for each such party on
the signature page to this Agreement. Any party may change the address for
notice by notifying the other party, in writing, of the new address.
 
(h)            Further Actions.  Each of the parties agrees that it shall
hereafter execute and deliver such further instruments and do such further acts
and things as may be required or useful to carry out the intent and purpose of
this Agreement and as are consistent with the terms hereof.
 
(i)              Assignment.  Physician may not assign this Agreement without
written consent of Company, however, Company may assign this Agreement at its
discretion.
 
(j)              Survival.  This Section 12 and the covenants contained in
Sections 4, 5, 10, and 11 shall survive any termination or expiration of this
Agreement.
 
(k)            Review by Counsel.  Physician acknowledges that Physician has
been given an opportunity to have this Agreement reviewed by counsel of
Physician’s choice and that Company has urged Physician to undertake such
review.  Physician further acknowledges that this Agreement has either been so
reviewed or that Physician has determined to waive such review notwithstanding
the advice of Company to have this Agreement reviewed on Physician’s behalf.


[Signature page follows]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.


 
COMPANY:
     
MEDHELP, LLC,
 
a Georgia limited liability company
      By:
/s/ Matthew D. Thompson
  Name:   Matthew D. Thompson   Title:     Chief Financial Officer      
Notice Address:
     
ACSH Urgent Care of Georgia, LLC
 
5429 LBJ Freeway, Suite 850
 
Dallas, Texas  75240
 
Attention:  Matthew D. Thompson, CFO
     
PHYSICIAN:
      Sign:
 /s/ Thinh Nguyen
  Print:     THINH NGUYEN, M.D.      
Notice Address:
     
2897 N. Fulton Dr NE
 
Atlanta GA 30305
   

 
13

--------------------------------------------------------------------------------

Exhibit A
SERVICES



A. The following Director Services shall be rendered prior to the Transition
Date:

 
1.                   Render professional medical services to patients of Company
at the Primary Centers in accordance with Company’s assignment schedule, which
schedule shall be designed to assure that all of medical needs of the Center's
patients are met in a competent, timely and responsive manner.
 
2.                   Render professional medical treatment to patients of
Company at centers other than the Primary Center on a temporary basis on
occasions where the regularly-employed physicians at such center are
unavailable.
 
3.                   Supervise and oversee the supervision of all physicians,
physician assistants, nurse practitioners, and other licensed and non licensed
professionals at the Primary Center.
 
4.                    Oversee the coding, record keeping, record creation and
referral practices of physicians and other licensed professionals at the Primary
Center.
 
5.                    Oversee the successful operation of on-site labs
maintained at the Primary Center.
 
6.                   Review an appropriate number of clinical charts and other
medical records arising from services rendered at the Primary Center to ensure
that (1) the medical services are being provided to patients in a manner that is
consistent with the plans of treatment prescribed, and (2) clinical records are
being maintained in accordance with accepted medical professional standards and
practice.
 
7.                   Assist in the development and implementation of programs
relating to the training, orienting, and supervising of other physicians and
mid-level clinical professionals.
 
8.                   Assist in the development and implementation of strategic
plans for quality and overall improvement of clinical services at the Primary
Center.
 
9.                   Assist, consult, cooperate, and participate with management
of the Primary Center and the clinical staff in order to assure and improve
quality patient care.
 
10.                Review all incident and accident reports occurring in the
Primary Center and actively participate in the Center's service and safety
initiatives.
 
11.                Work with and report directly to the Regional Medical
Director and/or Chief Medical Officer of the Company.
 
12.                 Act as liaison between clinical and non-clinical management
personnel at the Primary Center.
 
13.                Assist in reviewing and responding to all state and federal
program audits and investigations conducted by all applicable state agencies and
departments having jurisdiction over the Primary Center and providers rendering
care at the Primary Center.
 

--------------------------------------------------------------------------------

B. The following QTC Services shall be rendered after the Transition Date:

 
1.                    Render patient treatment to veterans under the QTC
Contract.
 
2.                   Expand, develop, supervise and manage the QTC Program with
a focus and commitment on quality, convenient and affordable care, consistent
with Company’s policies and procedures.
 
3.                    Provide or cause to be provided all financial and
operational reporting reasonably requested by Company from time to time.
 
4.                   Act as liaison between clinical and non-clinical management
personnel with respect to the QTC Program.
 
5.                    Lead any efforts to review and respond to all state and
federal program audits and investigations conducted in connection with the QTC
Program.
 
6.                   Assist in the credentialing and qualification of additional
physician and nonphysician providers under the QTC Contract.
 
7.                   Oversee all training and quality controls concerning the
QTC Program.


C.
The following Services shall be rendered throughout the term of this Agreement:

 
1.                    Assist in the establishment of standards for medical care
and assist designated management and medical staff at the Primary Center in the
development of policies and procedures for medical care, designed to assure
safe, effective and efficient care of patients at the Primary Center.
 
2.                    Assist on an as needed basis on issues pertaining to the
electronic health records system and related applications.
 
3.                    Render professional medical treatment to patients of
Company at centers other than the Primary Center on a temporary basis on
occasions where the regularly-employed physicians at such center are
unavailable.
 
4.                    Perform such other duties as may from time to time be
assigned by Company.
 

--------------------------------------------------------------------------------

EXHIBIT C


NONCOMPETITION AND CONFIDENTIALITY AGREEMENT
 
This NONCOMPETITION AND CONFIDENTIALITY AGREEMENT (the “Agreement”), dated
effective as of October 31, 2014, (the “Effective Date”), is by and between ACSH
URGENT CARE OF GEORGIA, LLC, a Georgia limited liability company (“Buyer”), and
THINH D. NGUYEN, M.D. (“Dr. Nguyen”), and HAN C. PHAN, each an individual
resident of the State of Georgia (collectively “Sellers”).
 
RECITALS:
 
A.                  Pursuant to that certain Membership Interest Purchase
Agreement dated as of the Effective Date by and between Buyer and Sellers (the
“Purchase Agreement”), Sellers sold and Buyer purchased, all of the issued and
outstanding membership interest (the “Interests”) of MedHelp, LLC, a Georgia
limited liability company (the "Company").  Capitalized terms used and not
defined herein shall have the meaning ascribed thereto in the Purchase
Agreement.

B.                   As a condition to Buyer’s entering into the Purchase
Agreement, Sellers have agreed to remain an employee of Company pursuant to a
written employment agreement.
 
C.                   Sellers have intimate knowledge of the Business which
knowledge, if exploited, directly or indirectly, by Sellers in contravention of
this Agreement, would seriously, adversely and irreparably affect the ability of
the Buyer to realize the benefits of its acquisition and protect and secure,
among other things, (1) certain trade secrets of the Business; (2) valuable
confidential and professional information of the Business; (3) relationships
with existing patients; (4) and the goodwill associated with the Business.
 
NOW THEREFORE, in consideration of the Purchase Price paid to Sellers for the
Interests, the covenants, warranties and mutual agreements herein set forth, and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties do hereby agree as follows:
 
1.                   Acknowledgements.Sellers acknowledge that the covenants
contained in this Agreement are an essential part of the Purchase Agreement and
that, but for Sellers’ agreement to comply with such covenants, Buyer would not
have entered into the Purchase Agreement. Sellers further acknowledge that the
terms and provisions of this Agreement are incorporated by reference into the
Purchase Agreement.


--------------------------------------------------------------------------------

2.                    Negative Covenants.    From the Effective Date and
continuing until the second anniversary of the later to occur of the Closing
Date and Dr. Nguyen’s separation from service (as an employee, contractor or
otherwise) with Company, Buyer or any of its Affiliates (the “Covered Period”),
neither of Sellers shall, directly or indirectly, for Sellers’ own benefit or
for the benefit of others, (a) call upon, solicit, divert or take away, any
patients, customers or clients seen or treated at the Center located at 5304
Windward Parkway (but not other Protected Centers), (b) hire, attempt to hire,
contact or solicit with respect to hiring, any employee or independent
contractor employed or engaged by Buyer within the 24-month period immediately
preceding the expiration of the Covered Period, or, (c) own any interest in,
lease, operate, manage, extend credit to or otherwise participate in (e.g., as
an owner or lender) any urgent care, occupational health or walk-in medical
business within a 15 mile radius of the Center located at 5304 Windward Parkway
(but not other Protected Centers).  The term “Protected Center” means the Center
located at 5304 Windward Parkway or any and all other urgent care, occupational
care or walk-in medical center that Company or any of its Affiliates (as defined
below) opens, acquires, manages or commits (whether or not such commitment is
binding) to open, acquire, or manage at any time prior to or during the term of
this Agreement.  The foregoing is not intended nor shall it be interpreted to
prohibit Sellers from referring any patient for any goods or services to any
health care center that in Sellers independent medical judgment is in the best
interests of such patient.

3.                   Confidentiality.  Sellers will hold and keep confidential
all Confidential Information (as defined below) to which Sellers, at any time
shall have become informed, and will not, directly or indirectly, disclose any
Confidential Information to any person, firm, corporation or entity, or use the
same, or permit the same to be disclosed or used.  “Confidential Information” as
used herein means proprietary information directly relating to Sellers or
developed exclusively by Sellers or the Company or developed for the use of
Sellers, the Company or the Business and may include, without limitation, the
following types of information regarding Sellers, the Company or the Business
existing as of the date hereof: corporate information, including business
information, plans, strategies, tactics, or policies; marketing information,
including strategies, tactics, methods, customer and patient lists, prospects,
and market research data; financial data or forecasts; policies or procedures;
know-how and ideas; operational information, including trade secrets; and
technical information, including designs, drawings and specifications. 
Confidential Information is limited to that information which is not generally
known to the public (other than as a result of unauthorized disclosure by
Sellers) or within the industry in which Business is operated.  This Section 3
terminates after the expiration of the Covered Period, except that it shall
continue to apply with respect to the Company’s trade secrets (if any).
 
4.                    Non-Disparagement.  Sellers will not in any way, directly
or indirectly, make any statements, written or verbal, that are defamatory,
derogatory, or disparaging about, or that may adversely affect the Business,
Buyer or its Affiliates, or any of their shareholders, officers, directors,
members, owners, employees, personnel, agents or representatives (collectively,
the “Buyer Entities”).  Similarly, Buyer and Buyer Entities will not in any way,
directly or indirectly, make any statements, written or verbal, that are
defamatory, derogatory, or disparaging about, or that may adversely affect the
Sellers (or either of them); provided that communication with any future
employer of Dr. Nguyen regarding his performance as an employee of Company shall
not constitute a violation of this Section 4.  This includes, but is not limited
to, making such statements on any internet site, message board, blog or social
media page, including Facebook, Google Plus, Twitter, LinkedIn, or any other
internet site, electronic medium, or any other forum or medium.  This
prohibition applies to statements made under false names, anonymously, or
through third parties or other business entities.  The terms “derogatory” or
“disparaging” as used in this Agreement are intended by the parties to have the
broadest possible meaning and are to include any utterances or writings by
Sellers or at Sellers’ instruction, whether or not Sellers believe or is of the
opinion that such utterances or writings are correct or true, which could be
reasonably regarded as tending to deprecate, discredit, demean, lower or
diminish the regard or reputation of or otherwise adversely affect the Business
or the Buyer Entities as a result.

2

--------------------------------------------------------------------------------

5.                    Compliance.Sellers acknowledge that Sellers’ compliance
with the terms of this Agreement is necessary for Buyer to realize the benefits
of its acquisition and to protect and secure, among other things, (a) trade
secrets of the Business; (b) valuable confidential and professional information
of the Business; (c) relationships with existing patients; and (d) the goodwill
associated with the Business and the Interests purchased by Buyer under the
Purchase Agreement.  Sellers further acknowledge and agree that irreparable
injury, for which the remedy at law would be inadequate, will result to Buyer in
the event of a breach of this Agreement.  Accordingly, Sellers agree that Buyer
will be entitled, in addition to any other remedies and damages available,
including reasonable attorney fees incurred in the enforcement of the covenants
and restrictions contained in this Agreement, to an injunction to restrain the
violation of the terms of this Agreement.
 
6.                    Reasonableness; Severability.  Sellers acknowledge and
agree that the restrictions placed on Sellers and the rights and remedies
conferred on Buyer are reasonable in time, scope, and territory and are fully
required to protect the legitimate business interests of Buyer without a
disproportionate detriment to Sellers.  If any term or provision of this
Agreement is determined to be invalid, illegal or unenforceable by any court,
agency or tribunal of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Unless expressly provided in this Agreement to the contrary, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the Agreement be performed as originally
contemplated to the greatest extent possible. If the parties are unable to
mutually agree upon a modification, the court, agency or tribunal of competent
jurisdiction may sever the invalid, illegal or unenforceable provision from this
Agreement, provided that such action shall not affect, impair, or invalidate the
portion of this Agreement not determined to by invalid or unenforceable.
 
7.                    Miscellaneous.  This Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the State of Georgia
(without regard to the conflicts of laws principles thereof).  This Agreement
embodies the entire agreement and understanding between Buyer and Sellers with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and relating to the subject matter hereof.  Except as
set forth in Section 6 of this Agreement, this Agreement may not be modified or
amended or any term or provision hereof waived or discharged except in writing
signed by the party against whom such amendment, modification, waiver, or
discharge is sought to be enforced.  All of the terms of this Agreement shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of and be enforceable by the parties hereto, the
Buyer Entities and their respective successors and assigns. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including .pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
 
[Signature Pages Follows]
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.



 
BUYER:
     
ACSH URGENT CARE OF GEORGIA, LLC
 
a Georgia limited liability company
      By:
 /s/ Matthew D. Thompson
  Name:    Matthew D. Thompson   Title:        Chief Financial Officer      
SELLERS:
      By:
 /s/ Thinh D. Nguyen
  Name:    Thinh D. Nguyen, M.D       By:
 /s/ Han C. Phan
  Name     Han C. Phan



[Signature page to Noncompetition and Confidentiality Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT D
 
CLOSING CERTIFICATE OF [PARTY1]
 


[PARTY1] (“Party1”), hereby certifies, represents and warrants as of
October  _____, 2014 [CLOSING DATE] (the “Closing Date”) to [PARTY2] (“Party2”)
as follows:
 
1.                    Each of the representations, warranties, covenants and
agreements, which representations, warranties, covenants and agreements are
incorporated herein as though set out in full herein, made by Party1 in that
certain Asset Purchase Agreement dated as of October  , 2014, by and among
Party1 and Party2 (the “Purchase Agreement”) (a) were true and correct in all
respects on and as of the effective date of the Purchase Agreement, and (b) are
true, and correct in all respects, and not breached, as of the Closing Date.
 
2.                    Each covenant and obligation of Party1 to be performed
prior to or at Closing pursuant to the Purchase Agreement has been performed and
all conditions to Closing have been satisfied (unless expressly waived by
Party2).
 
3.                    The undersigned acknowledges that this Closing Certificate
is being delivered to Party2 pursuant to the Purchase Agreement and that Party2
will rely on this Closing Certificate in closing the transactions contemplated
by the Purchase Agreement.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Closing Certificate has been executed by [Party 1] as
of the Closing Date.



 
[PARTY 1]:
         
By:
 
 
Name:
 
 
Title:
 



[Signature Page to Closing Certificate]
 
 

--------------------------------------------------------------------------------